20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 1
                                      of 44




                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION
  IN RE:                                        §
                                                §
  DOUBLE H TRANSPORTATION, LLC,                 §            CASE NO. 20-31055-hmc
                                                §
                 DEBTOR.                        §            CHAPTER 11 SUBCHAPTER V

           ORDER CONFIRMING FIRST AMENDED PLAN OF REORGANIZATION
             FOR SMALL BUSINESS UNDER CHAPTER 11 SUBCHAPTER V
                         (CRAMDOWN UNDER § 1191(b))
         ON THIS DAY, came on to be considered the Confirmation of the First Amended Plan

  of Reorganization For Small Business Under Chapter 11 Subchapter V as proposed by DOUBLE

  H TRANSPORTATION, LLC, Debtor in the above-captioned proceedings (hereinafter referred

  to as the “Debtor”). The First Amended Plan of Reorganization For Small Business Under

  Chapter 11 Subchapter V (hereinafter referred to as the “Amended Plan”) was filed by the

  Debtor on March 19, 2021.
20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 2
                                      of 44



         After consideration of the Amended Plan, the evidence presented, the certificates of

  mailing and service of the Amended Plan and related materials, the ballot summary filed by the

  Debtor, the agreements, statements, and arguments of counsel, the Memorandum of Legal

  Authorities In Support Of Debtor’s First Amended Plan Of Reorganization, and its exhibits,

  together with the records and files in this Chapter 11 Subchapter V proceeding, the Court FINDS

  AS FOLLOWS:


         1.      The Court has jurisdiction over this bankruptcy case, the Debtor, and the subject

  matter of the confirmation hearing under 28 U.S.C. §§ 157 and 1334. Confirmation of the

  Amended Plan is a "core proceeding" under 28 U.S.C. § 157(b)(2) and the Court has jurisdiction

  and authority to enter this Confirmation Order.

         2.      The Debtor is a small business debtor and has properly elected treatment under

  Subchapter V of the Bankruptcy Code.

         3.      Reasonable, adequate, and sufficient notice of the hearing on confirmation of the

  Amended Plan, as well as the Amended Plan voting and Amended Plan objection deadlines set

  by the Court, has been provided to all creditors, parties in interest, and other parties entitled to

  notice, and has complied with the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules")

  and the Bankruptcy Code.

         4.      The contents of the Amended Plan (with the Additional Plan Provisions set forth

  below) satisfy the applicable requirements of 11 U.S.C. § 1190, and any other applicable

  requirements of the Bankruptcy Code.

         5.      The Amended Plan (with the Additional Plan Provisions set forth below) and the

  Debtor have satisfied all applicable requirements for confirmation of the Amended Plan under 11

  U.S.C. § 1129(a), except for 11 U.S.C. § 1129(a)(8). However, the Amended Plan can and

                                                 Page 2 of 5
20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 3
                                      of 44



  should be confirmed under 11 U.S.C. § 1191(b), as the Amended Plan (with the Additional Plan

  Provisions set forth below) does not discriminate unfairly and is fair and equitable with respect

  to each impaired class of claims and interests that have not accepted the Amended Plan.

         6.      The Amended Plan (with the Additional Plan Provisions set forth below) and the

  Debtor have satisfied any and all other requirements of the Bankruptcy Code and Bankruptcy

  Rules necessary to confirm the Amended Plan.

         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AS

  FOLLOWS:


         7.      The Debtor’s Amended Plan as modified during this hearing, together with the

  Additional Plan Provisions set forth below, is hereby CONFIRMED under 11 U.S.C. §

  1191(b)(cramdown). A copy of the Plan is attached hereto as Exhibit A.

         8.      To the extent any objections to confirmation of the Plan have not been resolved or

  withdrawn, any such objections are hereby denied.

         9.      The service of the Trustee shall continue after confirmation of the Plan. The

  Trustee shall make payments to creditors under the Amended Plan in accordance with 11 U.S.C.

  § 1194(b). The Debtor is hereby authorized and directed to provide adequate funds to the

  Trustee to enable the Trustee to timely make payments to creditors and claimants as required by

  the Amended Plan (including the Trustee's commission), and to implement the Amended Plan in

  all respects. The Trustee shall be entitled to a commission of 5% of the amount of all Trustee-

  made payments to creditors and claimants under the Amended Plan, and the Court finds such

  commission to be reasonable. The Trustee may apply to the Court for additional compensation

  for post-confirmation services beyond the 5% commission on Amended Plan payments, if it

  becomes necessary for the Trustee to file pleadings other than requests for compensation.

                                               Page 3 of 5
20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 4
                                      of 44



         10.     The Debtor will be entitled to a discharge only as provided by 11 U.S.C. § 1192

  and paragraph 14. c, below.

         11.     Property of the bankruptcy estate shall include all property acquired by the Debtor

  and all earnings from services performed by the Debtor after commencement of this bankruptcy

  case and before this bankruptcy case is closed, dismissed, or converted as provided by 11 U.S.C.

  § 1186(a), in addition to the property of the Debtor as of commencement of the bankruptcy case

  under 11 U.S.C. § 541.

         12.     The terms of the Amended Plan (with Additional Plan Provisions set forth below)

  will be binding upon the Debtor, all creditors, and equity security holders, whether or not such

  creditors and equity holders are impaired under the Amended Plan or have accepted the

  Amended Plan, as provided by 11 U.S.C.§ 1141(a).

         13.     Within 3 days after the Effective Date of the Amended Plan, counsel for the

  Debtor shall serve notice of (i) entry of this Confirmation Order; (ii) the occurrence of the

  Effective Date; and (iii) any bar dates and any other deadlines set by the Amended Plan

  ("Notice"), pursuant to Bankruptcy Rule 3020(c). The Notice shall be sent to all creditors and

  parties-in-interest by first class mail, postage prepaid. Counsel for the Debtor shall thereafter

  promptly file a copy of such Notice with proof of mailing with the Court.

         14.     Additional Plan Provisions. The following provisions shall apply and be added to

  the Amended Plan (herein "Additional Plan Provisions"), notwithstanding anything to the

  contrary in the Amended Plan or other provision of this Confirmation Order:

                 a.      All or such portion of the future earnings and other future income of the
                         Debtor shall be submitted to the supervision and control of the Trustee as
                         is necessary for the execution of the Amended Plan, as provided for under
                         11 U.S.C. § 1190(2).

                 b.      The Trustee on behalf of the Debtor shall distribute 100% of the

                                                Page 4 of 5
20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 5
                                      of 44



                        disposable income to the Class 3 general unsecured creditors, including
                        MHC.

                c.      The Trustee's pre-confirmation fees and expenses approved by the Court,
                        shall be paid under the Amended Plan in 12 monthly installments.

                d.      The period of time following which the Debtor may request a discharge of
                        debts paid under the Amended Plan shall be 5 years after the first
                        Amended Plan payment is due, to the extent permitted under 11 U.S.C. §
                        1192.

                e.      The Debtor shall make payments under the Amended Plan in the total
                        amount of at least $206,590.96 during the 5-year period beginning with
                        the date the first Amended Plan payment is due until the end of such 5-
                        year period, which total amount constitutes the projected disposable
                        income of the Debtor for such 5-year period under 11 U.S.C §
                        1191(c)(1)(A).

         15.    This Confirmation Order is a final order and the time period in which any appeal

  must be filed shall commence immediately upon the entry hereof.

                                               ###




  APPROVED:


  /s/ Michael R. Nevarez
  Michael R. Nevarez
  The Nevarez Law Firm, PC
  P.O. Box 12247
  El Paso, Texas 79912
  Telephone: (915) 225-2255
  Facsimiles: (915) 845-3405
  Email: MNevarez@LawOfficesMRN.com

  Attorney for Debtor




                                             Page 5 of 5
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                        Entered       18:06:01
                                                04/30/21        Main
                                                         18:04:35    Document
                                                                  Proposed    PgPg
                                                                           Order 1 of6
                                        of28
                                           44


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

  IN RE:                       §
                               §
  DOUBLE H TRANSPORTATION, LLC § CASE NO. 20-31055-HCM
                               §
      DEBTOR                   § CHAPTER 11 SUBCHAPTER V


   FIRST AMENDED PLAN OF REORGANIZATION FOR SMALL BUSINESS
                 UNDER CHAPTER 11 SUBCHAPTER V
   __________________________________________________________




                           MICHAEL R. NEVAREZ

                       THE NEVAREZ LAW FIRM, PC
                        A PROFESSIONAL CORPORATION
                            7362 REMCON CIRCLE
                            EL PASO, TEXAS 79912
                          TELEPHONE: (915) 225-2255
                          FACSIMILES: (915) 845-3405
                   EMAIL: MNEVAREZ@LAWOFFICESMRN.COM


                      ATTORNEY FOR DEBTOR-IN-POSSESSION


                                 MARCH 19, 2021
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                        Entered       18:06:01
                                                04/30/21        Main
                                                         18:04:35    Document
                                                                  Proposed    PgPg
                                                                           Order 2 of7
                                        of28
                                           44



  I.      SUMMARY. ........................................................................................................................................ 4
       A.        Description and History of the Debtor’s Business ........................................................................ 5
       B.        Liquidation Analysis ........................................................................................................ 5
       C.        Ability To Make Future Plan Payments And Operate Without Further Reorganization. 5
       Debtor’s Ongoing Business Operations. .................................................................................... 6
       Plan Payments – Allowed Unsecured Creditors (2020-2026).................................................... 6
       Plan Payments – Allowed Secured Creditors (2020-2026). ....................................................... 6
       Plan Feasibility. .......................................................................................................................... 6
       No Further Reorganization To Be Necessary............................................................................. 6
  II. CLASSIFICATION OF CLAIMS AND INTERESTS. ................................................................... 6
  III. TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, PRIORITY TAX CLAIMS,
  AND QUARTERLY AND COURT FEES. .............................................................................................. 9
       Unclassified Claims .................................................................................................................... 9
       Administrative Expense Claims.................................................................................................. 9
             Legal Fees And Expenses .................................................................................................... 9
             Subchapter V Trustee Fees ................................................................................................ 10
       Priority Tax Claims ................................................................................................................... 10
       Statutory fees ............................................................................................................................ 11
       Prospective Quarterly Fees ....................................................................................................... 11
  IV. TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN. ..................................... 11
       Class 1: Allowed Secured Claims – Bank Capital Services, LLC ............................................ 11
       Class 2: Allowed Secured Claims – Financial Pacific Leasing ................................................ 12
       Class 3: Allowed Non-Priority General Unsecured Claims. .................................................... 12
       Class 4: Unallowed Non-Priority Unsecured Claims. .............................................................. 15
       Class 5: Equity Security Holders. ............................................................................................. 18
  V.      ALLOWANCE AND DISALLOWANCE OF CLAIMS............................................................... 18
       Allowed Claim .......................................................................................................................... 18
       Disputed Claim. ........................................................................................................................ 18
       Unallowed Claim Or Interest. ................................................................................................... 18
       Delay Of Distribution On A Contested, Unallowed Or Disputed Claim. ................................. 18
       Settlement Of Contested, Unallowed, Or Disputed Claims. ..................................................... 19
  VI. PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES ................... 19
       Assumed Executory Contracts And Unexpired Leases. ........................................................... 19
       Rejected Executory Contracts And Unexpired Leases. ............................................................ 19

  First Amended Plan of Reorganization
  In Re: Double H Transportation, LLC, Debtor-in-Possession
  USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                                                           Page 2 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                        Entered       18:06:01
                                                04/30/21        Main
                                                         18:04:35    Document
                                                                  Proposed    PgPg
                                                                           Order 3 of8
                                        of28
                                           44


  VII. MEANS FOR IMPLENTATION OF THE PLAN. ....................................................................... 19
       Allowed Unsecured Debt .......................................................................................................... 19
       Allowed Secured Debt .............................................................................................................. 19
  VIII. GENERAL PROVISIONS ............................................................................................................. 20
       Definitions And Rules Of Construction. ................................................................................... 20
       Effective Date. .......................................................................................................................... 20
       Severability. .............................................................................................................................. 20
       Binding Effect ........................................................................................................................... 20
       Captions. ................................................................................................................................... 20
       Controlling Effect. .................................................................................................................... 20
       Corporate Governance. ............................................................................................................. 20
  IX. DEFAULT. ........................................................................................................................................ 20
  X.      DISCHARGE. ................................................................................................................................. 201
  XI. OTHER PROVISIONS. ................................................................................................................... 22
       Plan Compliance. ...................................................................................................................... 22
       Plan Amendment. ..................................................................................................................... 22




  First Amended Plan of Reorganization
  In Re: Double H Transportation, LLC, Debtor-in-Possession
  USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                                                         Page 3 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                        Entered       18:06:01
                                                04/30/21        Main
                                                         18:04:35    Document
                                                                  Proposed    PgPg
                                                                           Order 4 of9
                                        of28
                                           44



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                           EL PASO DIVISION
  IN RE:                                                        §
                                                                §
  DOUBLE H TRANSPORTATION, LLC                                  §    CASE NO.   20-31055-HCM
                                                                §
            DEBTOR                                              §    CHAPTER 11 SUBCHAPTER V

       FIRST AMENDED PLAN OF REORGANIZATION FOR SMALL BUSINESS UNDER
                          CHAPTER 11 SUBCHAPTER V

            COMES NOW DOUBLE H TRANSPORTATION, LLC, the Debtor and Debtor-in-

  Possession in the above-captioned proceedings (hereinafter referred to as "Debtor"), by and

  through the undersigned counsel, pursuant to Chapter 11 of Title 11 of the United States Code,

  11 U.S.C. §§ 101 et seq., and hereby files this “First Amended Plan of Reorganization for

  Small Business Under Chapter 11 Subchapter V”, and for good cause in support thereof would

  respectfully show the Court as follows:

            THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES.
            CONSULTATION WITH AN ATTORNEY FAMILIAR WITH
            BANKRUPTCY LAW IS STRONGLY ENCOURAGED WITH RESPECT
            TO THE INTERPRETATION OF PROVISIONS AFFECTING YOUR
            PARTICULAR CLAIM AND THOSE GENERAL PROVISIONS FOUND
            IN THIS DISCLOSURE STATEMENT.


                                                         I.   SUMMARY.

          1.      On October 6, 2020, Debtor filed in this Court their emergency Voluntary Petition
  for Relief (hereinafter referred to as the “Petition”), as a Small Business under Chapter 11,
  Subchapter V of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (hereinafter
  referred to as the "Bankruptcy Code").

         2.     Debtor is authorized to operate its business as Debtor-in-Possession pursuant to
  Sections 1107(a) and 1108 of the Bankruptcy Code.



  First Amended Plan of Reorganization
  In Re: Double H Transportation, LLC, Debtor-in-Possession
  USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                      Page 4 of 23
 20-31055-hcm Doc#114-1
20-31055-hcm  Doc#97 Filed  03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                       Entered        18:06:01
                                               04/30/21        Main
                                                        18:04:35    Document
                                                                 Proposed OrderPgPg
                                                                                  5 of
                                                                                    10
                                        of28
                                           44


           3.       This is Debtor’s First Amended Plan of Reorganization (the “Amended Plan”)
   under Subchapter V of Chapter 11 of the Bankruptcy Code setting forth (A) a brief history of the
   business operations of the Debtor; (B) a liquidation analysis; and (C) projections with respect to
   the ability of the Debtor to make payments under the proposed plan of reorganization.

   A.        Description and History of the Debtor's Business.

         4.      The Debtor-In-Possession (“Debtor”) is a privately-owned entity, formed
   on August 27, 2015, and is registered, in good standing, as a "Limited Liability
   Company" in the State of Texas.

           5.    On November 4, 2019, Debtor previously filed for relief under Chapter 11
   of the Bankruptcy Code, under Case No. 19-31830-HCM.

         6.     On September 10, 2020, the Court dismissed said Chapter 11 Case
   (“Dismissed Chapter 11 Case”) finding that cause existed under Section 1112 of the
   Bankruptcy Code.

          7.     The filing of the Voluntary Petition in this Chapter 11 Subchapter V case
   was motivated solely to avoid repossession of the Debtor’s truck and trailer used in the
   ordinary course of business.

   B.        Liquidation Analysis

          1.       Debtor’s Liquidation Analysis reflects that there would be ZERO (0%)
   available for distribution to allowed secured and unsecured claim holders in a Chapter 7
   Liquidation. The Liquidation Analysis is attached to this Amended Plan as Exhibit A

           2.      To confirm the Amended Plan, Debtor must show that all creditors and
   equity interest holders who do not accept the Amended Plan will receive at least as much
   under the Amended Plan as such claim and equity interest holders would receive in a
   chapter 7 liquidation. Although this Amended Plan provides for payment in full to all
   allowed secured claim holders and ZERO% of any amounts due to the unsecured claim
   holders.

   C.        Ability To Make Future Amended Plan Payments And Operate Without Further
             Reorganization.

           3.       This Amended Plan attaches a “2020 Cash Flow Statement” (“Cash Flow”)
   detailing the actual revenue received and expenses incurred during the October through
   December 2020 period of this case. (See Exhibit B attached hereto). The Debtor’s Cash Flow
   reflects that the Debtor is currently operating with a positive Net Disposable Income.

           4.      This Amended Plan also attaches the Debtor’s proposed plan payments (“Plan
   Payment Projections (2021-2026)”) to be made by the Debtor beginning June 2021, over the next
   five (5) years, ending 2026. (Exhibit C attached hereto). The Plan Payment Projections show
   that the Debtor will have enough cash over the life of the Amended Plan to make the required

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                         Page 5 of 23
 20-31055-hcm Doc#114-1
20-31055-hcm  Doc#97 Filed  03/19/21
                        Filed        Entered
                              04/30/21       03/19/21
                                       Entered        18:06:01
                                               04/30/21        Main
                                                        18:04:35    Document
                                                                 Proposed OrderPgPg
                                                                                  6 of
                                                                                    11
                                        of28
                                           44


   Amended Plan payments and profitably operate the Debtor’s business. The Plan Payment
   Projections show that the Debtor will have sufficient projected net disposable income (as defined
   by § 1191(d) of the Bankruptcy Code) for the period described in § 1191(c)(2). The final
   Amended Plan payment is expected to be paid on May 2026.

          5.      This Amended Plan attached a “Small Business Monthly Operating Report
   Exhibit B-1” previously filed by the Debtor in this case (DOC#54-4) depicting the monthly
   operating receipts and disbursement since the date of the filing of the Petition. (See Exhibit D
   attached hereto).

           6.     Debtor’s Ongoing Business Operations. The Debtor is currently operating one
   (1) 2018 Kenworth T680 Sleeper Tractor, VIN 1XKYD49X9JJ191142 and one (1) 2009 Wabash
   Dry Van Trailer, VIN 1JJV532W59L313512. This Amended Plan proposes to make monthly
   Plan Payments to Bank Capital Services, LLC d/b/a F.N.B. Equipment Finance and to Financial
   Pacific Leasing, by retaining and operating (a) the 2018 Kenworth T680 Sleeper Tractor and (b)
   the 2009 Wabash Dry Van Trailer. (See Exhibit B, PPR-29 and 30). (See also Exhibit C, PPR-
   31 and PPR-32).

         7.     Plan Payments – Allowed Unsecured Creditors (2020-2026). As concerns all
   Allowed Unsecured Claims, this Amended Plan contemplates all such creditors will be paid
   ZERO% of any amounts due by the end of May 2026. (See Exhibit C).

           8.     Plan Payments – Allowed Secured Creditors (2020-2026). As concerns all
   Allowed Secured Claims, this Amended Plan contemplates all such creditors will be paid in full
   before the end of May 2026. (See Exhibit C).

          9.      Plan Feasibility. After payment of the above-mentioned Plan Payments, this
   Amended Plan contemplates the Debtor will still have a positive Net Disposable Income for the
   years 2021 through 2026. (See Exhibit C, PPR-75). After payment of the above-mentioned Plan
   Payments, the Debtor believes said positive Net Disposable Income should be sufficient for any
   unforeseeable expenses for the years 2021 through 2026.

           10.     No Further Reorganization To Be Necessary. In view of the Debtor’s
   anticipated cash flow during the next five (5) years, this Amended Plan contemplates the revenue
   to be derived from the Debtor's business trucking operations to be sufficient to satisfy all future
   and outstanding personal and commercial obligations, without the need for further
   reorganization.

                             II.      CLASSIFICATION OF CLAIMS AND INTERESTS.

         11.     Classes. The foregoing constitutes a summary classification of all Allowed and
   Unallowed claims and interests:

                        a.         Class 1: Allowed Secured Claim of Bank Capital/F.N.B. Equipment to
                                   the extent allowed as a secured claim under § 506 of the Code.



   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                           Page 6 of 23
    20-31055-hcm Doc#114-1
   20-31055-hcm  Doc#97 Filed  03/19/21
                           Filed        Entered
                                 04/30/21       03/19/21
                                          Entered        18:06:01
                                                  04/30/21        Main
                                                           18:04:35    Document
                                                                    Proposed OrderPgPg
                                                                                     7 of
                                                                                       12
                                           of28
                                              44


                            b.        Class 2: Allowed Secured Claim of Pacific Financial Leasing to the
                                      extent allowed as a secured claim under § 506 of the Code.

                            c.        Class 3: All Non-Priority General Unsecured Claims allowed as
                                      unsecured claims under § 502 of the Code.

                            d.        Class 4: All unallowed Non-Priority Unsecured Claims.

                            e.        Class 5: Equity Security Holders.


            12.     The following comprises a list of all timely filed Proof of Claims (“POC”) and a
       summary of the treatment of said Claims in this Amended Plan. (See Exhibit C):

                                      POC                                       Amount        Treatment              Basis
POC #1 - United States Trustee                                                  $694.66        Allowed    Due - Paid in Plan -PPR78
POC #2 – Pilot                                                                  $525.29        Allowed    Due - Paid in Plan -PPR79
POC #3 - Bank Capital Services, LLC d/b/a F.N.B. Equipment Finance         $122,015.42         Allowed    Due - Paid in Plan -PPR80
POC #4 - PACCAR Financial (Surrendered 2015 Peterbilt 579)                  $54,135.22         Allowed    Due - Paid in Plan -PPR81
POC #5 - Complete Business Solutions Group, Inc.                            $23,566.80        Unallowed   See PPR82
POC #6 - U.S. Department of Transportation - FMCSA                           $3,710.00         Allowed    Due - Paid in Plan -PPR83
POC #7 - MHC Financial Services                                             $87,883.49         Allowed    Due - Paid in Plan -PPR84
POC #8 - Internal Revenue Service (Amended)                                 $37,206.69         Allowed    Due - Paid in Plan -PPR85
POC #9 – Financial Pacific Leasing, Inc.                                        $8,352.00      Allowed    Due – Paid in Plan -PPR86
POC #10 – NYS Thruway Authority                                                 $314.05       Unallowed   Claim Filed Late -PPR87
POC #11 – New Jersey Turnpike Authority                                         $774.35       Unallowed   Claim Filed Late -PPR88



              13.     The following comprises a list of claims or interests where no Proof of Claim
       (“POC”) was timely filed, but were nonetheless scheduled by the Debtor, and a summary of the
       treatment of said Claims in this Amended Plan. (See Exhibit C):

                             Creditor                              Amount         Treatment                     Basis
ACE Card Express (returned check)                                   $2,965.00       Allowed      Due - Paid in Plan – PPR89
Alfredo Campos (unsecured loan)                                    $35,000.00       Allowed      Due - Paid in Plan – PPR90
Barri Financial Group (returned check)                              $1,380.00       Allowed      Due - Paid in Plan – PPR91
Cedar Advance LLC                                                  $28,366.00      Unallowed     No POC – Disputed – PPR92
Christian Rodriguez (unsecured loan)                                $5,000.00       Allowed      Due - Paid in Plan – PPR93
Complete Payment Recovery Services, Inc. (returned check)            $630.32        Allowed      Due - Paid in Plan – PPR94
Element Transportation, LLC (Surrendered 2013 Peterbilt 579)        unknown        Unallowed     No POC - No Amounts Due -PPR95
ENG Commercial Finance (Surrendered 2017 Kenworth T660)             unknown        Unallowed     No POC - No Amounts Due -PPR96
ENG Commercial Finance (Surrendered 2018 Kenworth T680)             unknown        Unallowed     No POC - No Amounts Due -PPR97
U.S. Department of Transportation “FMCSA”                           $3,710.00       Allowed      Due - Paid in Plan – PPR98
Fleet One                                                           $9,998.72       Allowed      Due - Paid in Plan – PPR99
Fox Capital 2 Group                                                $13,124.00      Unallowed     No POC - No Amounts Due -PPR100

       First Amended Plan of Reorganization
       In Re: Double H Transportation, LLC, Debtor-in-Possession
       USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                         Page 7 of 23
    20-31055-hcm Doc#114-1
   20-31055-hcm  Doc#97 Filed  03/19/21
                           Filed        Entered
                                 04/30/21       03/19/21
                                          Entered        18:06:01
                                                  04/30/21        Main
                                                           18:04:35    Document
                                                                    Proposed OrderPgPg
                                                                                     8 of
                                                                                       13
                                           of28
                                              44


Goodyear                                                              $8,427.73   Allowed     Due - Paid in Plan – PPR101
Love's Travel Stops                                                  $18,509.17   Allowed     Due - Paid in Plan – PPR102
Luz Adriana Warden                                                     $675.00    Allowed     Due - Paid in Plan – PPR103
Melek (returned check)                                                $1,350.00   Unallowed   No POC -No Amounts Due -PPR104
Platinum Rapid Funding Group                                         $78,518.58   Unallowed   No POC -No Amounts Due -PPR105
PLS Financial Services (returned check)                               $7,000.00   Allowed     Due - Paid in Plan – PPR106
Queen Funding LLC                                                    $29,724.50   Unallowed   No POC -No Amounts Due -PPR107
R & A Trucking Inc. (Surrendered 2008 Utility Reefer Trailer)        $16,900.00   Unallowed   No POC -No Amounts Due -PPR108
Rapid Cash (returned check)                                           $2,990.00   Allowed     Due - Paid in Plan – PPR109
Sprint                                                                 $571.60    Allowed     Due - Paid in Plan – PPR110
TD Auto Finance (Surrendered 2018 Ford F150 Raptor)                  unknown      Unallowed   No POC -No Amounts Due -PPR111
Verizon                                                               $3,234.95   Allowed     Due - Paid in Plan – PPR112


Past-Due Tolls:
CCRMA Toll Processing Services - Texas Toll Fees                        $18.66    Allowed     Due - Paid in Plan – PPR113
Commonwealth of Massachusetts - Massachusetts Toll Fees                 $35.25    Allowed     Due - Paid in Plan – PPR114
Delaware Department of Transportation - Delaware Toll Fees
                                                                        $59.00    Allowed     Due - Paid in Plan – PPR115
(4721)
Delaware Department of Transportation - Delaware Toll Fees
                                                                        $59.00    Allowed     Due - Paid in Plan – PPR116
(5721)
Express Toll - Colorado Toll Fees (8493)                                $62.85    Allowed     Due - Paid in Plan – PPR117
Express Toll - Colorado Toll Fees (0813)                               $392.75    Allowed     Due - Paid in Plan – PPR118
Express Toll - Colorado Toll Fees (1554)                               $119.30    Allowed     Due - Paid in Plan – PPR119
Express Toll - Colorado Toll Fees (5710)                               $128.85    Allowed     Due - Paid in Plan – PPR120
Express Toll - Colorado Toll Fees (4125)                               $196.00    Allowed     Due - Paid in Plan – PPR121
Express Toll - Colorado Toll Fees (2205)                                $62.85    Allowed     Due - Paid in Plan – PPR122
Express Toll - Colorado Toll Fees (2181)                                $98.65    Allowed     Due - Paid in Plan – PPR123
FDOT - Florida Toll Fees (8707)                                         $23.72    Allowed     Due - Paid in Plan – PPR124
FDOT - Florida Toll Fees (4694)                                         $45.39    Allowed     Due - Paid in Plan – PPR125
HCTRA - Violations (3416)                                               $43.00    Allowed     Due - Paid in Plan – PPR126
HCTRA - Violations (7015)                                               $60.00    Allowed     Due - Paid in Plan – PPR127
Kansas Turnpike Authority (1594)                                       $104.26    Allowed     Due - Paid in Plan – PPR128
Kansas Turnpike Authority (9168)                                        $52.13    Allowed     Due - Paid in Plan – PPR129
Maryland Transportation Authority (5194)                                $46.71    Allowed     Due - Paid in Plan – PPR130
Maryland Transportation Authority (0001)                               $113.00    Allowed     Due - Paid in Plan – PPR131
Maryland Transportation Authority (5538)                                $99.00    Allowed     Due - Paid in Plan – PPR132
NC Quick Pass                                                           $55.16    Allowed     Due - Paid in Plan – PPR133
NJ E-Zpass (8474)                                                       $23.75    Allowed     Due - Paid in Plan – PPR134
NJ E-Zpass (4454)                                                       $50.00    Allowed     Due - Paid in Plan – PPR135
NJ E-Zpass (4501)                                                       $74.95    Allowed     Due - Paid in Plan – PPR136
North Texas Tollway Authority (0303)                                    $45.52    Allowed     Due - Paid in Plan – PPR137
North Texas Tollway Authority (7515)                                   $111.94    Allowed     Due - Paid in Plan – PPR138
North Texas Tollway Authority (B136)                                    $16.24    Allowed     Due - Paid in Plan – PPR139
North Texas Tollway Authority (C694)                                    $40.70    Allowed     Due - Paid in Plan – PPR140


         First Amended Plan of Reorganization
         In Re: Double H Transportation, LLC, Debtor-in-Possession
         USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                    Page 8 of 23
   20-31055-hcm Doc#114-1
  20-31055-hcm  Doc#97 Filed  03/19/21
                          Filed        Entered
                                04/30/21       03/19/21
                                         Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed OrderPgPg
                                                                                    9 of
                                                                                      14
                                          of28
                                             44


North Texas Tollway Authority (7964)                                   $61.04   Allowed    Due - Paid in Plan – PPR141
North Texas Tollway Authority (5954)                                  $316.74   Allowed    Due - Paid in Plan – PPR142
Oklahoma Turnpike Authority                                            $25.00   Allowed    Due - Paid in Plan – PPR143
Pennsylvania Turnpike Commission (9287)                                $86.30   Allowed    Due - Paid in Plan – PPR144
Pennsylvania Turnpike Commission (2706)                                $61.40   Allowed    Due - Paid in Plan – PPR145
Professional Account Management, LLC                                  $183.60   Allowed    Due - Paid in Plan – PPR146
RiverLink                                                              $72.30   Allowed    Due - Paid in Plan – PPR147
Southern Connector Service Center                                      $62.00   Allowed    Due - Paid in Plan – PPR148
TxTag (0430)                                                           $15.45   Allowed    Due - Paid in Plan – PPR149
TxTag (2654)                                                           $15.59   Allowed    Due - Paid in Plan – PPR150
TxTag (0746)                                                           $41.36   Allowed    Due - Paid in Plan – PPR151



            14.    All creditors and equity security holders should refer to the remainder of this
       Amended Plan for information regarding the precise treatment of their claim.

                   YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE
                  PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY,
                    IF YOU HAVE ONE. IF YOU DO NOT HAVE AN ATTORNEY, YOU
                                  MAY WISH TO CONSULT ONE.

                         III. TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                          PRIORITY TAX CLAIMS, AND QUARTERLY AND COURT FEES.

              15.     The following constitutes a summary of the treatment of Administrative Expense
       Claims, Priority Tax Claims, And Quarterly And Court Fees:

                            a.        Unclassified Claims. Under section § 1123(a)(1), administrative expense
                                      claims, and priority tax claims are not in classes.

                            b.        Administrative Expense Claims. Each holder of an administrative
                                      expense claim allowed under § 503 of the Code, will be paid in full on the
                                      effective date of this Amended Plan, in cash, or upon such other terms as
                                      may be agreed upon by the holder of the claim and the Debtor.

                                    i.           Legal Fees And Expenses. Administrative Expense Claims
                                                 include Debtor’s Counsel, Michael R. Nevarez, of The Nevarez
                                                 Law Firm, PC. The Court, under Order dated February 14, 2020
                                                 (DOC#40), authorized the employment of Michael R. Nevarez, of
                                                 The Nevarez Law Firm, PC, to represent the Debtor. As an
                                                 Administrative Expense Claim, Michael R. Nevarez, of The
                                                 Nevarez Law Firm, PC, will be paid in full, in accordance with the
                                                 Plan Projections, and upon submission of a Fee Application,
                                                 wherein fees and expenses are approved and allowed by the
                                                 Bankruptcy Court. Accrued and estimated fees and expenses for
                                                 Michael R. Nevarez, of The Nevarez Law Firm, PC, as of the date

       First Amended Plan of Reorganization
       In Re: Double H Transportation, LLC, Debtor-in-Possession
       USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                   Page 9 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 10 15
                                                                                     of
                                         of28
                                            44


                                             of the filing of this Amended Plan, total approximately $30,000.00.
                                             (See Exhibit C, PPR-37). The accrued legal fees and expenses
                                             have not been approved and have not yet been submitted to the
                                             Court for approval in a Fee Application, but is currently being
                                             reviewed by the Subchapter V Trustee, Mr. Brad W. Odell. This
                                             Amended Plan is not intended to limit Michael R. Nevarez, of The
                                             Nevarez Law Firm, PC, from seeking approval of additional fees
                                             and expenses from the Court, as there additional legal fees and
                                             expenses are anticipated after Confirmation of this Amended Plan.

                               ii.           Subchapter V Trustee Fees. Administrative Expense Claims
                                             include the Subchapter V Trustee, Brad W. Odell. The Court,
                                             under Notice dated October 8, 2020 (DOC#5), appointed Brad W.
                                             Odell, as the Subchapter V Trustee in the Debtor’s Chapter 11
                                             Subchapter V Case.

                                             1.        Pre-Confirmation. As an Administrative Expense Claim,
                                                       Brad W. Odell, Subchapter V Trustee, will be paid all pre-
                                                       confirmation fees and expenses in accordance with
                                                       Sections 1129(a)(9)(A) and 1191(e) of the Bankruptcy
                                                       Code, by equal monthly payments over a (60) month period
                                                       beginning (15) days after Confirmation of this Amended
                                                       Plan.

                                             2.        Post-Confirmation. Brad W. Odell, Subchapter V
                                                       Trustee, will be paid no post-confirmation fees and
                                                       expenses, as Debtor will make all payment distributions.

                                             3.        On February 4, 2021, Brad W. Odell, Subchapter V
                                                       Trustee, filed a Limited Objection To Confirmation of
                                                       Debtor’s Plan of Reorganization. Mr. Odell’s objections
                                                       have since been addressed and resolved, and said resolution
                                                       is reflected in this Amended Plan.

                        c.        Priority Tax Claims. Each holder of a priority tax claim will be paid in
                                  full on the effective date of this Amended Plan, in cash, or upon such other
                                  terms as may be agreed upon by the holder of the claim and the Debtor.

                                i.           Priority Tax Claims include the Internal Revenue Service “IRS”,
                                             Amended Proof of Claim #8, for an Allowed Unsecured Priority
                                             Claim in the amount of $27,767.08. As a Priority Tax Claim, the
                                             IRS will be paid the entire amount due, and at a 3% interest rate by
                                             monthly payments of $498.94 beginning June 2021 and continuing
                                             every month for (60) months ending May 2026. (See Exhibit C,
                                             PPR-33). On January 21, 2021, the IRS filed an Objection To
                                             Confirmation of Debtor’s Plan of Reorganization. The IRS’


   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                    Page 10 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 11 16
                                                                                     of
                                         of28
                                            44


                                             objections have since been addressed and resolved, and said
                                             resolution is reflected in this Amended Plan.

                        d.        Statutory fees. All fees required to be paid under 28 U.S.C. § 1930 that
                                  are owed on or before the effective date of this Amended Plan have been
                                  paid or will be paid on the effective date.

                        e.        Prospective Quarterly Fees. All quarterly fees required to be paid under
                                  28 U.S.C. § 1930(a)(6) or (a)(7) will accrue and be timely paid until the
                                  case is closed, dismissed, or converted to another chapter of the Code.

            IV.       TREATMENT OF CLAIMS AND INTERESTS UNDER THE AMENDED
                                             PLAN.


          16.     Class 1: Allowed Secured Claims – Bank Capital Services, LLC d/b/a F.N.B.
   Equipment Finance. The claim of the following, to the extent allowed as a secured claim under
   § 506 of the Code.

                        a.        Class 1 consists of Allowed Secured Claims entitled to priority pursuant to
                                  Sections 506 of the Bankruptcy Code for payment of Secured Claims.

                        b.        Class 1 creditors are impaired under the Amended Plan. Each holder of a
                                  Class 1 Allowed Secured Claim will be paid in full, at the same interest
                                  rate provided for in the “Agreed Order Resolving Motion For Relief From
                                  The Automatic Stay And Waiver Of Thirty (30) Day Hearing
                                  Requirement” (DOC#38) entered into between Debtor and the creditor.

                        c.        Class 1 creditors include Bank Capital Services, LLC d/b/a F.N.B.
                                  Equipment Finance (hereinafter “FNB”), for an Allowed Secured Claim
                                  from the purchase of a 2018 Kenworth T680 Sleeper Tractor, VIN
                                  1XKYD49X9JJ191142. As a Creditor in Class 1, FNB will be paid the
                                  entire amount due, and at the 5% interest rate provided for in the Agreed
                                  Order between Debtor and the creditor. FNB will be paid the amount of
                                  the secured claim of approximately $115,000.00, less any unaccounted
                                  amounts previously paid, by monthly payments of $1,800.00 beginning
                                  November 30, 2020 for (1) year, then payments of $2,000.00 beginning
                                  November 30, 2021 for (1) year, then payments of $2,200.00 beginning
                                  November 30, 2022 for (1) year, and then payments of $2,031.25
                                  beginning November 30, 2023 and continuing every month with the last
                                  payment on October 30, 2025. (See Exhibit B, PPR-29). (See also
                                  Exhibit C, PPR-31).

                        d.        On February 3, 2021, FNB filed a Limited Objection to Debtor’s Plan of
                                  Reorganization. FNB’s objections have since been addressed and
                                  resolved, and said resolution is reflected in this Amended Plan.


   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                 Page 11 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 12 17
                                                                                     of
                                         of28
                                            44


          17.      Class 2: Allowed Secured Claims – Financial Pacific Leasing. The claim of the
   following, to the extent allowed as a secured claim under § 506 of the Code.

                        a.        Class 2 consists of Allowed Secured Claims entitled to priority pursuant to
                                  Sections 506 of the Bankruptcy Code for payment of Secured Claims.

                        b.        Class 2 creditors are impaired under the Amended Plan. Each holder of a
                                  Class 2 Allowed Secured Claim will be paid in full, at the same interest
                                  rate provided for in the “Agreed Order For Adequate Protection Payments
                                  For Financial Pacific Leasing, Inc.” (DOC#58) entered into between
                                  Debtor and the creditor.

                        c.        Class 2 creditors include Financial Pacific Leasing, for an Allowed
                                  Secured Claim from the purchase of a 2009 Wabash Dry Van Trailer, VIN
                                  1JJV532W59L313512. As a Creditor in Class 2, Financial Pacific
                                  Leasing will be paid the current outstanding balance of $8,352.00, and at
                                  the same interest rate provided for in the contract between Debtor and the
                                  creditor. Financial Pacific Leasing will be paid the amount of $8,352.00,
                                  less any unaccounted amounts previously paid, by monthly payments of
                                  $348.00 beginning January 15, 2021 for (24) months for a total of
                                  $8,352.00. (See also Exhibit C, PPR-32).

          18.    Class 3: Allowed Non-Priority General Unsecured Claims. All non-priority
   unsecured claims allowed under § 502 of the Code.

                        a.        Class 3 consists of Allowed Unsecured Claims entitled to no priority
                                  under Section 502 of the Bankruptcy Code for payment of Unsecured
                                  Claims.

                        b.        Class 3 creditors are impaired under the Amended Plan. Each holder of a
                                  Class 3 Allowed Unsecured Claim will be paid ZERO% of the Claim
                                  amount.

                        c.        Class 3 creditors include ACE Card Express who filed no timely Proof of
                                  Claim, but was scheduled as a debt due by the Debtor, in the amount of
                                  $2,965.00, which has a current outstanding balance due of $2,965.00, for a
                                  returned check. As a Creditor in Class 3, ACE Card Express will be paid
                                  ZERO% of the Claim amount. (See Exhibit C, PPR-40).

                        d.        Class 3 creditors include Alfredo Campos (“CAMPOS”) who filed no
                                  timely Proof of Claim, but was scheduled as a debt due by the Debtor, in
                                  the amount of $35,000.00, which has a current outstanding balance due of
                                  $35,000.00, for loan monies borrowed on behalf of the Debtor. As a
                                  Creditor in Class 3, CAMPOS will be paid ZERO% of the Claim amount.
                                  (See Exhibit C, PPR-41).



   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                               Page 12 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 13 18
                                                                                     of
                                         of28
                                            44


                        e.        Class 3 creditors include Barri Financial Group who filed no timely Proof
                                  of Claim, but was scheduled as a debt due by the Debtor, in the amount of
                                  $1,380.00, which has a current outstanding balance due of $1,380.00, for a
                                  returned check. As a Creditor in Class 3, Barri Financial Group will be
                                  ZERO% of the Claim amount. (See Exhibit C, PPR-42).

                        f.        Class 3 creditors include Christian Rodriguez (“RODRIGUEZ”) who filed
                                  no timely Proof of Claim, but was scheduled as a debt due by the Debtor,
                                  in the amount of $5,000.00, which has a current outstanding balance due
                                  of $5,000.00, for loan monies borrowed on behalf of the Debtor. As a
                                  Creditor in Class 3, RODRIGUEZ will be paid ZERO% of the Claim
                                  amount. (See Exhibit C, PPR-44).

                        g.        Class 3 creditors include Complete Payment Recovery Services, Inc. who
                                  filed no timely Proof of Claim, but was scheduled as a debt due by the
                                  Debtor, in the amount of $630.32, which has a current outstanding balance
                                  due of $630.32, for a returned check. As a Creditor in Class 3, Complete
                                  Payment Recovery Services, Inc. will be paid ZERO% of the Claim
                                  amount. (See Exhibit C, PPR-45).

                        h.        Class 3 creditors include Fleet One, who filed no timely Proof of Claim,
                                  but was scheduled as a debt due by the Debtor, in the amount of
                                  $9,998.72, which has a current outstanding balance due of $9,998.72. As
                                  a Creditor in Class 3, Fleet One will be paid ZERO% of the Claim
                                  amount. (See Exhibit C, PPR-49).

                        i.        Class 3 creditors include Goodyear, who filed no timely Proof of Claim,
                                  but was scheduled as a debt due by the Debtor, in the amount of
                                  $8,427.73, which has a current outstanding balance due of $8,427.73. As
                                  a Creditor in Class 3, Goodyear will be paid ZERO% of the Claim
                                  amount. (See Exhibit C, PPR-51).

                        j.        Class 3 creditors include the IRS, Amended Proof of Claim #8, for an
                                  Allowed Unsecured Claim in the amount of $9,439.61. As a Creditor in
                                  Class 3, the IRS will be paid ZERO% of the Claim amount. (See Exhibit
                                  C, PPR-52).

                        k.        Class 3 creditors include Love’s Travel Stop, who filed no timely Proof of
                                  Claim, but was scheduled as a debt due by the Debtor, in the amount of
                                  $18,509.17, which has a current outstanding balance due of $18,509.17.
                                  As a Creditor in Class 3, Love’s Travel Stop will be paid ZERO% of the
                                  Claim amount. (See Exhibit C, PPR-53).

                        l.        Class 3 creditors include Luz Adriana Warden (“WARDEN”) who filed
                                  no timely Proof of Claim, but was scheduled as a debt due by the Debtor,
                                  in the amount of $675.00, which has a current outstanding balance due of
                                  $675.00, for the review and bookkeeping services for the 2018 and 2019

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                              Page 13 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 14 19
                                                                                     of
                                         of28
                                            44


                                  books. As a Creditor in Class 3, WARDEN will be paid ZERO% of the
                                  Claim amount. (See Exhibit C, PPR-54).

                        m.        Class 3 creditors include MHC Financial Services, Proof of Claim #7, for
                                  an Allowed Unsecured Claim in the amount of $87,883.49 for the
                                  deficiency of a voluntarily surrendered 2018 Kenworth T680 Truck.
                                  MHC Financial Services was scheduled by the Debtor as disputed,
                                  contingent, or unliquidated, in an unknown amount. An Objection to MHC
                                  Financial Services’ CLAIM#7 has been filed by the Debtor and is
                                  currently pending before the Court (DOC#61). In the event that the
                                  Objection to MHC Financial Services’ CLAIM#7 is denied by this Court,
                                  as a Creditor in Class 3, MHC Financial Services will be paid ZERO% of
                                  the Claim amount. (See Exhibit C, PPR-56). On February, 1, 2021, MHC
                                  Financial Services filed an Objection to Confirmation of the Debtor’s Plan
                                  of Reorganization. MHC Financial Services’ objections have since
                                  addressed and been resolved.

                        n.        Class 3 creditors include PACCAR Financial Corp., Proof of Claim #4, for
                                  an Allowed Unsecured Claim in the amount of $54,135.22 for the
                                  deficiency of a voluntarily surrendered 2015 Peterbilt 579 Truck.
                                  PACCAR Financial Corp. was scheduled by the Debtor as disputed,
                                  contingent, or unliquidated, in an unknown amount. An Objection to
                                  PACCAR Financial Corp.’ CLAIM#4 has been filed by the Debtor and is
                                  currently pending before the Court (DOC#59). In the event that the
                                  Objection to PACCAR Financial Corp.’ CLAIM#4 is denied by this
                                  Court, as a Creditor in Class 3, PACCAR Financial Corp. will be paid
                                  ZERO% of the Claim amount. (See Exhibit C, PPR-57).

                        o.        Class 3 creditors include Pilot, Proof of Claim #2, for an Allowed
                                  Unsecured Claim in the amount of $525.29. As a Creditor in Class 3,
                                  Pilot will be paid ZERO% of the Claim amount. (See Exhibit C, PPR-58).

                        p.        Class 3 creditors include PLS Financial Services (“PLS”), who filed no
                                  timely Proof of Claim, but was scheduled as a debt due by the Debtor, in
                                  the amount of $7,000.00, which has a current outstanding balance due of
                                  $7,000.00, for a returned check. As a Creditor in Class 3, PLS will be
                                  paid ZERO% of the Claim amount. (See Exhibit C, PPR-60).

                        q.        Class 3 creditors include R & A Trucking Inc. (“R & A”), who filed no
                                  timely Proof of Claim, but was scheduled as a debt due by the Debtor, in
                                  the amount of $16,900.00, which has a current outstanding balance due of
                                  $16,900.00, for a voluntarily surrendered 2008 Utility Reefer Trailer. As
                                  a Creditor in Class 3, R & A will be paid ZERO% of the Claim amount.
                                  (See Exhibit C, PPR-63).

                        r.        Class 3 creditors include Rapid Cash, who filed no timely Proof of Claim,
                                  but was scheduled as a debt due by the Debtor, in the amount of

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                              Page 14 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 15 20
                                                                                     of
                                         of28
                                            44


                                  $2,990.00, which has a current outstanding balance due of $2,990.00, for a
                                  returned check. As a Creditor in Class 3, Rapid Cash will be paid
                                  ZERO% of the Claim amount. (See Exhibit C, PPR-64).

                        s.        Class 3 creditors include Sprint who filed no timely Proof of Claim, but
                                  was scheduled as a debt due by the Debtor, in the amount of $571.60,
                                  which has a current outstanding balance due of $571.60. As a Creditor in
                                  Class 3, Sprint will be paid ZERO% of the Claim amount. (See Exhibit C,
                                  PPR-65).

                        t.        Class 3 creditors include the U. S. Department of Transportation
                                  “FMCSA”, Proof of Claim #6, for an Allowed Unsecured Claim in the
                                  amount of $3,710.00. As a Creditor in Class 3, the FMCSA will be paid
                                  ZERO% of the Claim amount. (See Exhibit C, PPR-67).

                        u.        Class 3 creditors include the United States Trustee “UST”, Proof of Claim
                                  #1, for an Allowed Unsecured Claim in the amount of $694.66. As a
                                  Creditor in Class 3, the UST will be paid ZERO% of the Claim amount.
                                  (See Exhibit C, PPR-68).

                        v.        Class 3 creditors include Verizon, who filed no timely Proof of Claim, but
                                  was scheduled as a debt due by the Debtor, in the amount of $3,234.95,
                                  which has a current outstanding balance due of $3,234.95. As a Creditor
                                  in Class 3, Verizon will be paid ZERO% of the Claim amount. (See
                                  Exhibit C, PPR-69).

                        w.        Class 3 creditors include several Past-Due Tolls owed to several states,
                                  who filed no timely Proof of Claims, but were scheduled as debts due by
                                  the Debtor, in the amount of $3,179.41, which has a current outstanding
                                  balance due of $3,179.41, for state toll fees. As a Creditor in Class 3, the
                                  Past-Due Tolls will be paid ZERO% of the Claim amount. (See Exhibit
                                  C, PPR-70).

           19.    Class 4: Unallowed Non-Priority Unsecured Claims. All non-priority
   unsecured claims that had been scheduled by the Debtor as disputed, contingent, or unliquidated,
   or are hereby Unallowed as follows.

                        a.        Class 4 consists of Unallowed Unsecured Claims entitled to no priority
                                  under Section 502 of the Bankruptcy Code for payment of Unsecured
                                  Claims.

                        b.        Class 4 creditors are impaired under the Amended Plan. The Class 4 non-
                                  priority unsecured creditors holding Unallowed Claims will receive no
                                  distributions of payments.

                        c.        Class 4 creditors include Cedar Advance LLC, who filed no timely Proof
                                  of Claim, and the amount allegedly due was scheduled by the Debtor as

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                 Page 15 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 16 21
                                                                                     of
                                         of28
                                            44


                                  disputed, contingent, or unliquidated, in the amount of approximately
                                  $28,366.00 for Accounts Receivables and Collateral. As a Creditor in
                                  Class 4, Cedar Advance LLC will receive no distribution or payment,
                                  since (i) no Proof of Claim was ever timely filed and (ii) the amount
                                  allegedly due was scheduled by Debtor as disputed, contingent, and
                                  unliquidated. (See Exhibit C, PPR-92).

                        d.        Class 4 creditors include Element Transportation, LLC, who filed no
                                  timely Proof of Claim, and the amount allegedly due was scheduled by the
                                  Debtor as disputed, contingent, or unliquidated, in an unknown amount for
                                  a voluntarily surrendered 2013 Peterbilt 579 Truck. As a Creditor in Class
                                  4, Element Transportation, LLC will receive no distribution or payment,
                                  since (i) the 2013 Peterbilt 579 Truck was voluntarily surrendered, (ii) no
                                  Proof of Claim was ever timely filed, and (iii) the amount allegedly due
                                  was scheduled by Debtor as disputed, contingent, and unliquidated. (See
                                  Exhibit C, PPR-95).

                        e.        Class 4 creditors include ENG Commercial Finance, who filed no timely
                                  Proof of Claim, and the amount allegedly due was scheduled by the
                                  Debtor as disputed, contingent, or unliquidated, in an unknown amount for
                                  a voluntarily surrendered 2017 Kenworth T660 Truck. As a Creditor in
                                  Class 4, ENG Commercial Finance will receive no distribution or
                                  payment, since (i) the 2017 Kenworth T660 Truck was voluntarily
                                  surrendered, (ii) no Proof of Claim was ever timely filed, and (iii) the
                                  amount allegedly due was scheduled by Debtor as disputed, contingent,
                                  and unliquidated. (See Exhibit C, PPR-96).

                        f.        Class 4 creditors include ENG Commercial Finance, who filed no timely
                                  Proof of Claim, and the amount allegedly due was scheduled by the
                                  Debtor as disputed, contingent, or unliquidated, in an unknown amount for
                                  a voluntarily surrendered 2018 Kenworth T680 Truck. As a Creditor in
                                  Class 4, ENG Commercial Finance will receive no distribution or
                                  payment, since (i) the 2018 Kenworth T680 Truck was voluntarily
                                  surrendered, (ii) no Proof of Claim was ever timely filed, and (iii) the
                                  amount allegedly due was scheduled by Debtor as disputed, contingent,
                                  and unliquidated. (See Exhibit C, PPR-97).

                        g.        Class 4 creditors include Fox Capital 2 Group, who filed no timely Proof
                                  of Claim, and the amount allegedly due was scheduled by the Debtor as
                                  disputed, contingent, or unliquidated, in the amount of approximately
                                  $13,124.00 for Accounts Receivables and Collateral. As a Creditor in
                                  Class 4, Fox Capital 2 Group will receive no distribution or payment,
                                  since (i) no Proof of Claim was ever timely filed and (ii) the amount
                                  allegedly due was scheduled by Debtor as disputed, contingent, and
                                  unliquidated. (See Exhibit C, PPR-100).



   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                              Page 16 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 17 22
                                                                                     of
                                         of28
                                            44


                        h.        Class 4 creditors include Melek, who filed no timely Proof of Claim, and
                                  the amount allegedly due was scheduled by the Debtor in the amount of
                                  approximately $1,350.00. As a Creditor in Class 4, Melek will receive no
                                  distribution or payment, since (i) according to Melek no amounts are owed
                                  and (ii) no Proof of Claim was ever timely filed. (See Exhibit C, PPR-
                                  104).

                        i.        Class 4 creditors include Platinum Rapid Funding Group, who filed no
                                  timely Proof of Claim, and the amount allegedly due was scheduled by the
                                  Debtor as disputed, contingent, or unliquidated, in the amount of
                                  approximately $78,518.58 for Accounts Receivables and Collateral. As a
                                  Creditor in Class 4, Platinum Rapid Funding Group, will receive no
                                  distribution or payment, since (i) no Proof of Claim was ever timely filed
                                  and (ii) the amount allegedly due was scheduled by Debtor as disputed,
                                  contingent, and unliquidated. (See Exhibit C, PPR-105).

                        j.        Class 4 creditors include Queen Funding LLC, who filed no timely Proof
                                  of Claim, and the amount allegedly due was scheduled by the Debtor as
                                  disputed, contingent, or unliquidated, in the amount of approximately
                                  $29,724.50 for Accounts Receivables and Collateral. As a Creditor in
                                  Class 4, Queen Funding LLC will receive no distribution or payment,
                                  since (i) no Proof of Claim was ever timely filed and (ii) the amount
                                  allegedly due was scheduled by Debtor as disputed, contingent, and
                                  unliquidated. (See Exhibit C, PPR-107).

                        k.        Class 4 creditors include Complete Business Solutions aka Quick Spot
                                  Funding, Proof of Claim #5, for an Allowed Unsecured Claim in the
                                  amount of $23,566.80 for Merchant Cash Advance Agreements. Quick
                                  Spot Funding was scheduled by the Debtor as disputed, contingent, or
                                  unliquidated, in an unknown amount. An Objection to Quick Spot
                                  Funding’s CLAIM#5 was filed by the Debtor (DOC#60) and an Order
                                  granting Objection to CLAIM#5 was filed by this Court on February 19,
                                  2021, (DOC#87). As a Creditor in Class 4, Quick Spot Funding will
                                  receive no distribution or payment, since (i) the amount allegedly due was
                                  scheduled by Debtor as disputed, contingent, and unliquidated, and (ii) the
                                  Objection to Quick Spot Funding’s CLAIM#5 was granted. (See Exhibit
                                  C, PPR-82).

                        l.        Class 4 creditors include TD Auto Finance, who filed no timely Proof of
                                  Claim, and the amount allegedly due was scheduled by the Debtor as
                                  disputed, contingent, or unliquidated, in an unknown amount for a
                                  voluntarily surrendered 2018 Ford F150 Raptor Truck. As a Creditor in
                                  Class 4, TD Auto Finance will receive no distribution or payment, since (i)
                                  the 2018 Ford F150 Raptor Truck was voluntarily surrendered, (ii) no
                                  Proof of Claim was ever timely filed, and (iii) the amount allegedly due
                                  was scheduled by Debtor as disputed, contingent, and unliquidated. (See
                                  Exhibit C, PPR-111).

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                               Page 17 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 18 23
                                                                                     of
                                         of28
                                            44



                        m.        Class 4 creditors include NYS Thruway Authority, who filed an untimely
                                  Proof of Claim #10 in the amount of $314.05. As a Creditor in Class 4,
                                  NYS Thruway Authority will receive no distribution or payment, since (i)
                                  the Proof of Claim was not timely filed. (See Exhibit C, PPR-87).

                        n.        Class 4 creditors include New Jersey Turnpike Authority, who filed an
                                  untimely Proof of Claim #11 in the amount of $774.35. As a Creditor in
                                  Class 4, New Jersey Turnpike Authority will receive no distribution or
                                  payment, since (i) the Proof of Claim was not timely filed. (See Exhibit
                                  C, PPR-88).

            20.    Class 5: Equity Security Holders. The interests of the Debtor is property of the
   estate, and the Class 5 equity interests of the Debtor are unimpaired under the Amended Plan.
   The equity security holders will retain their membership interests in the Debtor and all of the
   rights and privileges associated with ownership of those membership interests.

                             V.      ALLOWANCE AND DISALLOWANCE OF CLAIMS.

            21.    Allowed Claim. An Allowed Claim shall mean a Claim filed with the Clerk of
   the Bankruptcy Court or scheduled by the Debtor in their Schedules, Lists and Statement of
   Financial Affairs heretofore or hereafter filed with the Bankruptcy Court and not listed therein as
   disputed, contingent, or unliquidated, as to which claim no objection to the allowance thereof has
   been interposed within the period of time fixed by the Bankruptcy Code, the Bankruptcy Rules,
   or the Local Bankruptcy Rules of the Bankruptcy Court or as to which an objection to the claim
   or an application to amend the schedules with respect to a scheduled claim has resulted in the
   allowance of the claim, in whole or in part, by an order of the Bankruptcy Court, which order
   shall not have been reversed, stayed, modified, or amended and the time to appeal from or to
   seek review or rehearing of such order shall have expired and which order shall have become
   final in accordance with the Bankruptcy Rules and the Local Bankruptcy Rules, and which will
   be paid by the Debtor in accordance with this Amended Plan.

           22.     Disputed Claim. A Disputed Claim means a Claim against the Debtor, to the
   extent that a Proof of Claim has been timely filed or deemed timely filed under applicable
   Bankruptcy law, as to which an objection has been or may be timely filed by a Proponent or any
   other party in interest and which objection, if timely filed, has not been withdrawn on or before
   any date fixed for filing such objections by the Amended Plan or order of the Bankruptcy Court,
   and has not been denied by a Final Order. A Disputed Claim shall include any Claim which the
   Debtor has scheduled as "disputed, contingent, or unliquidated."

           23.    Unallowed Claim Or Interest. An Unallowed Claim shall mean a Claim or
   interest which will NOT be paid by the Debtor under this Amended Plan.

           24.     Delay Of Distribution On A Contested, Unallowed Or Disputed Claim. No
   distribution will be made on account of a Contested, Unallowed or Disputed claim unless such
   claim or amount is allowed by a final non-appealable order.


   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                              Page 18 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 19 24
                                                                                     of
                                         of28
                                            44


          25.    Settlement Of Contested, Unallowed, Or Disputed Claims. The Debtor will
   have the power and authority to settle and compromise a Contested, Unallowed or Disputed
   claim with court approval and compliance with Rule 9019 of the Federal Rules of Bankruptcy
   Procedure.

                              VI.        PROVISIONS FOR EXECUTORY CONTRACTS
                                            AND UNEXPIRED LEASES.

          26.     Assumed Executory Contracts And Unexpired Leases. There are no executory
   contracts and/or unexpired leases being assumed by the Debtor as of the Effective Date.

           27.      Rejected Executory Contracts And Unexpired Leases. Except for the above-
   listed executory contracts and unexpired leases that have been expressly assumed, if any, or that
   are the subject of a pending motion to assume, and if applicable assign, the Debtor will be
   conclusively deemed to have rejected all such other executory contracts, agreements and/or
   unexpired leases not expressly assumed under the Amended Plan. A proof of a claim arising
   from the rejection of an executory contract or unexpired lease under this section must be filed no
   later than thirty (30) days after the date of the order confirming this Amended Plan.


                     VII.       MEANS FOR IMPLENTATION OF THE AMENDED PLAN.

           28.     The Amended Plan proposes the continued commercial operation of (1) usable
   tractor and (1) usable trailer in order to derive sufficient revenue from its transportation business
   to pay all of the Allowed Secured and Unsecured debt.

           29.    Allowed Unsecured Debt. Based on the continued commercial operation of
   Debtor’s transportation business, the Debtor anticipates being able to derive sufficient revenue to
   pay all Allowed Unsecured Creditors.

          30.     Allowed Secured Debt. Based on the continued commercial operation of
   Debtor’s transportation business, the Debtor anticipates being able to derive sufficient revenue to
   pay FNB and Financial Pacific Leasing, the Debtor’s largest Secured Creditors, as follows:

                        a.        Monthly Plan payments to FNB for the 2018 Kenworth T680 Sleeper
                                  Tractor, VIN 1XKYD49X9JJ191142, beginning November 30, 2020 for
                                  (1) year by monthly payments of $1,800.00, then payments of $2,000.00
                                  beginning November 30, 2021 for (1) year, then payments of $2,200.00
                                  beginning November 30, 2022 for (1) year, and then payments of
                                  $2,031.25 beginning November 30, 2023 and continuing every month with
                                  the last payment on October 30, 2025;

                        b.        Monthly Plan payments to Financial Pacific Leasing for the 2009 Wabash
                                  Dry Van Trailer, VIN 1JJV532W59L313512, beginning January 15, 2021
                                  for (24) months by monthly payments of $348.00.



   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                           Page 19 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 20 25
                                                                                     of
                                         of28
                                            44


                                                VIII. GENERAL PROVISIONS.

           31.    Definitions And Rules Of Construction. The definitions and rules of
   construction set forth in §§ 101 and 102 of the Code shall apply when terms defined or construed
   in the Code are used in this Amended Plan, and they are supplemented by the definitions set
   forth.

          32.     Effective Date. The Effective Date of this Amended Plan is the fourteenth
   business day following the date when the Confirmation Order becomes a Final Order.

           33.     Severability. If any provision in this Amended Plan is determined to be
   unenforceable, the determination will in no way limit or affect the enforceability and operative
   effect of any other provision of this Amended Plan.

          34.      Binding Effect. The rights and obligations of any entity named or referred to in
   this Amended Plan will be binding upon, and will inure to the benefit of the successors or assigns
   of such entity.

          35.     Captions. The headings contained in this Amended Plan are for convenience of
   reference only and do not affect the meaning or interpretation of this Amended Plan.

           36.    Controlling Effect. Unless a rule of law or procedure is supplied by federal law
   (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
   Texas govern this Plan and any agreements, documents, and instruments executed in connection
   with this Amended Plan, except as otherwise provided in this Amended Plan.

          37.     Corporate Governance. The Debtor is not a corporation with voting securities,
   and therefore the provisions required under § 1123(a)(6) of the Code are inapplicable.

                                                           IX.   DEFAULT.

           38.     In the event of any alleged default under the Plan, any creditor or party-in-interest
   must give a written default to the Debtor with copies to counsel of record for the Debtor, via
   email to MNevarez@LawOfficesMRN.com, specifying the nature of the default. Upon receipt of
   the default notice by counsel of record for the Debtor, the Debtor shall have fifteen (15) days to
   cure such default from the time of receipt of the written default. If such default has not been
   cured within fifteen (15) days, any creditor or party-in-interest shall have the right to exercise
   any and all available remedies, including the right to undertake foreclosure proceedings upon any
   collateral security the obligation, if applicable. A creditor or party-in-interest is only required to
   provide three (3) such written notices of default over the Plan duration; on fourth occurrence of a
   Plan default, the creditor or party-in-interest may immediately exercise any and all of its
   available remedies without any requirement of providing written notice of the default.




   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                          Page 20 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 21 26
                                                                                     of
                                         of28
                                            44


           39.    Internal Revenue Service. The debt owed by the Debtor to the IRS is a non-
   dischargeable debt, except as otherwise provided for in the Bankruptcy Code, and that if
   the Debtor should default, the IRS is not subject to the provisions of the Bankruptcy Code
   so that the IRS can take whatever actions are necessary to collect said debt in the event of
   default.

           40.     The IRS is bound by the provisions of the confirmed Plan and is barred under
   Section 1141 of the Bankruptcy Code from taking any collection actions against the Debtor for
   pre-petition claims during the duration of the Plan (provided there is no default as to the IRS).
   The period of limitations on collection remains suspended under 26 U.S.C. § 6503(h) for the tax
   periods being paid under the Plan and terminates on the earlier of (1) all required payments to the
   IRS have been made; or (2) thirty (30) days after the date of the demand letter (described above)
   for which the debtor failed to cure the default.

           41.     The Debtor’s failure to remain current on its ongoing tax obligations shall be an
   event of default under the terms of the Plan. The Debtor is required to stay current on all
   ongoing tax reporting/tax payments with the IRS. If the Debtor defaults to the IRS (in the timely
   filing of any future tax return and/or the payment of any ongoing tax liability) this is an event of
   default to the plan term agreement. The IRS must send written demand to the Debtor or
   Reorganized Debtor of the default and the Debtor must cure the default within fifteen (15) days
   of the date on the demand letter. If the default is not cured within fifteen (15) days, the IRS may
   assert the balance on the proof of claim still remaining which will include tax, interest and
   penalty to be due and owing and the entire balance (after crediting all payments made) may go
   out for collection.

           42.    IRS remedies upon default: Upon any final and non-curable default by the
   Reorganized Debtor, the IRS may accelerate its allowed pre-and post-petition claims (and any
   future administrative claims), and declare the outstanding amounts of such claims to be
   immediately due and owing. The IRS may pursue any and all available state and federal rights
   and remedies as provided by law without further order of this Court.

                                                         X.    DISCHARGE.

         43.     As an "unincorporated company", the Debtor is a “corporation” within the
   meaning of § 101(iv) of the Code.

           44.    If the Debtor’s Amended Plan is confirmed under § 1191(a), on the
   Effective Date of the Amended Plan, the Debtor will be discharged from any debt that
   arose before confirmation of this Amended Plan, to the extent specified in § 1141(d)(1)(A)
   of the Code, except that the Debtor will not be discharged of any debt:

                        a.        imposed by this Amended Plan; or

                        b.        to the extent provided in § 1141(d)(6).

           45.   If the Debtor’s Amended Plan is confirmed under § 1191(b), confirmation
   of this Amended Plan does not discharge any debt provided for in this Amended Plan until

   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                         Page 21 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 22 27
                                                                                     of
                                         of28
                                            44


   the court grants a discharge on completion of all payments due within the first 3 years of
   this Amended Plan, or as otherwise provided in § 1192 of the Code. The Debtor will not
   be discharged from any debt:

                        a.        on which the last payment is due after the first 3 years of the
                                  Amended Plan, or as otherwise provided in § 1192; or

                        b.        excepted from discharge under § 523(a) of the Code, except as
                                  provided in Rule 4007(c) of the Federal Rules of Bankruptcy
                                  Procedure.

                                                  XI.          OTHER PROVISIONS.

           46.     Plan Compliance. In accordance with 11 U.S.C.A. § 1129, and as
   supported by Exhibits A, B, C, D and E attached hereto, this Amended Plan reflects that
   there is a reasonable likelihood that the Debtor will be able to make all payments under
   the Amended Plan, and that the Amended Plan provides appropriate remedies, which may
   include the liquidation of nonexempt assets.

           47.    Plan Amendment. Debtor reserves the right to amend this Plan, in the
   event facts and circumstances change the feasibility of this Plan, and dictate further
   disclosure.

   Date: March 19, 2021                                            Respectfully submitted,

                                                                   THE NEVAREZ LAW FIRM, PC
                                                                   A Professional Corporation
                                                                   7362 Remcon Circle
                                                                   El Paso, Texas 79912
                                                                   Telephone: (915) 225-2255
                                                                   Facsimiles: (915) 845-3405
                                                                   Email: MNevarez@LawOfficesMRN.com

                                                                   /s/ Michael R. Nevarez
                                                                   By: MICHAEL R. NEVAREZ
                                                                   State of Texas Bar No. 14933400

                                                                   Attorney for Debtor-In-Possession
                                                                   Double H Transportation, LLC




   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                                  Page 22 of 23
             Doc#97 Filed
20-31055-hcm Doc#114-1     03/19/21
                        Filed        Entered
                              04/30/21        03/19/21
                                        Entered        18:06:01
                                                 04/30/21        Main
                                                          18:04:35    Document
                                                                   Proposed    PgPg
                                                                            Order 23 28
                                                                                     of
                                         of28
                                            44


                                                CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing FIRST AMENDED PLAN
   OF REORGANIZATION was served either by electronic means as listed on the Court's
   CM/ECF filing and noticing system, and/or by regular first-class mail, postage prepaid, to the
   following parties in interest, on or about March 19, 2021:

                                             SUBCHAPTER V TRUSTEE:
                                             Mr. Brad W. Odell
                                             1500 Broadway, Suite 700
                                             Lubbock, TX 78401
                                             Email: bodell@mhba.com
                                             Phone: (806) 765-7491

                                             OFFICE OF THE U.S. TRUSTEE:
                                             Mr. James Rose
                                             615 E. Houston Street, Suite 533
                                             San Antonio, TX 78205
                                             Email: James.Rose@usdoj.gov

                                             DEBTOR-IN-POSSESSION:
                                             Double H Transportation, LLC
                                             14259 Rattler Point Dr.
                                             El Paso, TX 79938

                                             TOP 20 UNSECURED
                                             ALL SECURED CREDITORS


                                                                 /s/ Michael R. Nevarez
                                                                 MICHAEL R. NEVAREZ




   First Amended Plan of Reorganization
   In Re: Double H Transportation, LLC, Debtor-in-Possession
   USBC-WDTX, El Paso Division, Case No. 20-31055-hcm                                     Page 23 of 23
                   Doc#97 Filed
      20-31055-hcm Doc#114-1     03/19/21
                              Filed        Entered
                                    04/30/21        03/19/21
                                              Entered        18:06:01
                                                       04/30/21        Main
                                                                18:04:35    Document
                                                                         Proposed    PgPg
                                                                                  Order 24 29
                                                                                           of
                                               of28
                                                  44




 68%&+$37(5975867((
 0U%UDG:2GHOO
 %URDGZD\6XLWH
 /XEERFN7;

 '(%725,13266(66,21
 'RXEOH+7UDQVSRUWDWLRQ//&
 5DWWOHU3RLQW'U
 (O3DVR7;



 $&(&DUG([SUHVV
 <DUEURXJK'ULYH
 (O3DVR7;
 $OIUHGR&DPSRV
 7UHDVXUH+LOO
 (O3DVR7;
 $QGUHZ*(GVRQ
 &ODUN+LOO6WUDVEXUJHU
 0DLQ6WUHHW6XLWH
 'DOODV7;
 %DQN&DSLWDO6HUYLFHV
 +LJKZD\
 3LWWVWRQ3$
 %DUUL)LQDQFLDO*URXS
 &HQWUH3DUNZD\6XLWH
 +RXVWRQ7;
 &&50$7ROO3URFHVVLQJ6HUYLFHV
 &DUPHQ$YHQXH
 5DQFKR9LHMR7;
 &HGDU$GYDQFH//&
 5REHUW3LWW'ULYH
 6XLWH
 0RQVH\1<
 &KULVWLDQ5RGULJXH]
 1=DUDJR]D$SW
 (O3DVR7;
 &RPPRQZHDOWKRI0DVVDFKXVHWWV
 (='ULYH0$3D\PHQW3URFHVVLQJ&HQWHU
 32%R[
 %RVWRQ0$
 &RPSOHWH3D\PHQW5HFRYHU\6HUYLFHV,QF
 WK6WUHHW
 1RUWKSRUW$/
 'HODZDUH'HSDUWPHQWRI7UDQVSRUWDWLRQ
 'HODZDUH(=3DVV9LRODWLRQV&HQWHU
 32%R[
 'RYHU'(
 'HODZDUH'HSDUWPHQWRI7UDQVSRUWDWLRQ
 'HODZDUH(=3DVV9LRODWLRQV&HQWHU
 32%R[
 'RYHU'(
 (OHPHQW7UDQVSRUWDWLRQ//&
 %XVLQHVV&HQWHU'ULYH6XLWH
 +RUVKDP3$
 (1*&RPPHUFLDO)LQDQFH
 :DUUHQYLOOH5RDG6XLWH
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                   %HVW&DVH%DQNUXSWF\
                   Doc#97 Filed
      20-31055-hcm Doc#114-1     03/19/21
                              Filed        Entered
                                    04/30/21        03/19/21
                                              Entered        18:06:01
                                                       04/30/21        Main
                                                                18:04:35    Document
                                                                         Proposed    PgPg
                                                                                  Order 25 30
                                                                                           of
                                               of28
                                                  44
 /LVOH,/
 (1*&RPPHUFLDO)LQDQFH
 :DUUHQYLOOH5RDG6XLWH
 /LVOH,/
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 ([SUHVV7ROO
 (3XEOLF+LJKZD\$XWKRULW\
 32%R[
 'HQYHU&2
 )'27
 32%R[
 &KDUORWWH1&
 )'27
 32%R[
 &KDUORWWH1&
 )HGHUDO0RWRU&DUULHU6DIHW\$GPLQ
 :(67(516(59,&(&(17(55(*,21
 *2/'(1+,//62)),&(&(175(
 :&ROID[$YH6XLWH%
 /DNHZRRG&2
 )LQDQFLDO3DFLILF/HDVLQJ
 6RXWKWK6WUHHW:D\
 6XLWH
 $XEXUQ:$
 )OHHW2QH
 $WWQ%DQNUXSWF\'HSW
 :HVW(QG$YH
 1DVKYLOOH71
 )R[&DSLWDO*URXS
 %URDGZD\
 6XLWH
 1HZ<RUN1<
 *RRG\HDU
 32%R[
 7RQDZDQGD1<
 +&75$9LRODWLRQV
 32%R[
 'HSW
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                   %HVW&DVH%DQNUXSWF\
                   Doc#97 Filed
      20-31055-hcm Doc#114-1     03/19/21
                              Filed        Entered
                                    04/30/21        03/19/21
                                              Entered        18:06:01
                                                       04/30/21        Main
                                                                18:04:35    Document
                                                                         Proposed    PgPg
                                                                                  Order 26 31
                                                                                           of
                                               of28
                                                  44
 +RXVWRQ7;
 +&75$9LRODWLRQV
 32%R[
 'HSW
 +RXVWRQ7;
 +HFWRU+HUQDQGH]
 5DWWOHU3W'ULYH
 (O3DVR7;
 ,QWHUQDO5HYHQXH6HUYLFH
 FR&HQWUDO,QVROYHQF\2SHUDWLRQ
 32%R[
 3KLODGHOSKLD3$
 -DPHV:.LQJ
 :HOOLQJWRQ3ODFH
 %HDXPRQW7;
 -RVHSK'$XVWLQ
 3DGILHOG 6WRXW//3
 7KURFNPRUWRQ6WUHHW6XLWH
 )RUW:RUWK7;
 .DQVDV7XUQSLNH$XWKRULW\
 32%R[
 :LFKLWD.6
 .DQVDV7XUQSLNH$XWKRULW\
 32%R[
 :LFKLWD.6
 /RYH V7UDYHO6WRSV &RXQWU\6WRUHV
 32%R[
 .DQVDV&LW\02
 /X]$GULDQD:DUGHQ
 1DPH$UF
 /DV&UXFHV10
 0DU\ODQG7UDQVSRUWDWLRQ$XWKRULW\
 32%R[
 %DOWLPRUH0'
 0DU\ODQG7UDQVSRUWDWLRQ$XWKRULW\
 32%R[
 %DOWLPRUH0'
 0DU\ODQG7UDQVSRUWDWLRQ$XWKRULW\
 32%R[
 %DOWLPRUH0'
 0DU\ODQG7UDQVSRUWDWLRQ$XWKRULW\
 32%R[
 %DOWLPRUH0'
 0HOHN
 1=DUDJR]D5G
 (O3DVR7;
 0+&)LQDQFLDO
 7RPDKDZN&LUFOH3DUNZD\
 /HDZRRG.6
 0LFKDHO:=LHQW]
 0DFNLH:ROI=LHQW] 0DQQ3&
 3DUNZD\2IILFH&HQWHU6XLWH
 1RUWK'DOODV3DUNZD\
 'DOODV7;
 1&4XLFN3DVV
 &XVWRPHU6HUYLFH&HQWHU
 32%R[
 &KDUORWWH1&
 1-(=3DVV
 32%R[
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                   %HVW&DVH%DQNUXSWF\
                   Doc#97 Filed
      20-31055-hcm Doc#114-1     03/19/21
                              Filed        Entered
                                    04/30/21        03/19/21
                                              Entered        18:06:01
                                                       04/30/21        Main
                                                                18:04:35    Document
                                                                         Proposed    PgPg
                                                                                  Order 27 32
                                                                                           of
                                               of28
                                                  44
 7UHQWRQ1-
 1-(=3DVV
 32%R[
 7UHQWRQ1-
 1-(=3DVV
 32%R[
 7UHQWRQ1-
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 1RUWK7H[DV7ROOZD\$XWKRULW\
 32%R[
 'DOODV7;
 2NODKRPD7XUQSLNH$XWKRULW\
 (QIRUFHPHQW%DUQFK
 32%R[
 2NODKRPD&LW\2.
 3DFFDU)LQDQFLDO
 $WWQ&RUS3RUWIROL
 32%R[
 %HOOHYXH:$
 3HQQV\OYDQLD7XUQSLNH&RPPLVVLRQ
 9LRODWLRQ3URFHVVLQJ&HQWHU
 (DVW3DUN'ULYH
 +DUULVEXUJ3$
 3HQQV\OYDQLD7XUQSLNH&RPPLVVLRQ
 9LRODWLRQ3URFHVVLQJ&HQWHU
 (DVW3DUN'ULYH
 +DUULVEXUJ3$
 3LORW
 :RRGODQG&RUSRUDWH%OYG
 7DPSD)/
 3ODWLQXP5DSLG)XQGLQJ*URXS
 5;53OD]D
 8QLRQGDOH1<
 3/6)LQDQFLDO6HUYLFHV
 -RULH%OYGQG)O
 2DN%URRN,/
 3URIHVVLRQDO$FFRXWQ0$QDJHPHQW//&
 32%R[
 3ODQR7;
 4XHHQ)XQGLQJ//&
 &KDVH$YH6XLWH
 /DNHZRRG1-
 4XLFN6SRW)XQGLQJ
 1RUWKUG6WUHHW
 3KLODGHOSKLD3$
 5 $7UXFNLQJ,QF
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                   %HVW&DVH%DQNUXSWF\
                   Doc#97 Filed
      20-31055-hcm Doc#114-1     03/19/21
                              Filed        Entered
                                    04/30/21        03/19/21
                                              Entered        18:06:01
                                                       04/30/21        Main
                                                                18:04:35    Document
                                                                         Proposed    PgPg
                                                                                  Order 28 33
                                                                                           of
                                               of28
                                                  44
 +DUQRVH'ULYH
 (O3DVR7;
 5DSLG&DVK
 *DWHZD\%OYG6XLWH%
 (O3DVR7;
 5LYHU/LQN
 32%R[
 $XVWLQ7;
 5RQDOG*HDUKDUW
 *UHHQEHUJ*UDQW 5LFKDUGV
 :HVWKHLQHU5RDGWK)ORRU
 +RXVWRQ7;
 6RXWKHUQ&RQQHFWRU6HUYLFH&HQWHU
 $WWHQWLRQ9LRODWLRQV
 32%R[
 3LHGPRQW6&
 6SULQW
 &DQQRQ5RDG
 %HGIRUG2+
 7'$XWR)LQDQFH
 $WWQ%DQNUXSWF\
 32%R[
 )DUPLQJWRQ0,
 7KH1HZ<RUN6WDWH7KUXZD\
 9LRODWLRQV3URVVHVVLQJ&HQWHU
 32%R[
 $OEDQ\1<
 7[7DJ
 32%R[
 'DOODV7;
 7[7DJ
 32%R[
 'DOODV7;
 7[7DJ
 32%R[
 'DOODV7;
 9HUL]RQ
 &RQYHUVH'ULYH
 :LOPLQJWRQ1&
 :HLQVWHLQ :HLQVWHLQ
 0DLQ6WUHHWQG)O
 )OXVKLQJ1<
 <DGLUD+D\GHH
 5DWWOHU3W'U
 (O3DVR7;




6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                   %HVW&DVH%DQNUXSWF\
        20-31055-hcm
     20-31055-hcm     Doc#97-1
                   Doc#114-1    Filed
                             Filed    03/19/21
                                    04/30/21    Entered
                                             Entered    03/19/21
                                                      04/30/21   18:06:01
                                                               18:04:35   Exhibit Order
                                                                        Proposed  Pg 1 ofPg
                                                                                          1 34
                                         EXHIBIT A
                                               of 44

                                                      8QLWHG6WDWHV%DQNUXSWF\&RXUW
                                                              :HVWHUQ'LVWULFWRI7H[DV
 ,QUH    'RXEOH+7UDQVSRUWDWLRQ//&                                                            &DVH1R   
                                                                         'HEWRU V                &KDSWHU    


                                                              /,48,'$7,216800$5<


'HVFULSWLRQ                                                                  7RWDO$PRXQW        5HDO3URSHUW\ 3HUVRQDO3URSHUW\
   7RWDO3URSHUW\9DOXH                                                                                        

      /HVV
      6FKHGXOH'6HFXUHG&ODLPV                                                                                 

      6FKHGXOH&([HPSWLRQV                                                                                                 

   ,QWHUHVWLQ1RQH[HPSW3URSHUW\                                                                                

      /HVV
      (VWLPDWHG&KDSWHU$GPLQ([SHQVHV                                              

      6FKHGXOH(3ULRULW\&ODLPV                                                    

   $YDLODEOHWR*HQHUDO8QVHFXUHG                                                    

   7RWDO*HQHUDO8QVHFXUHG                                                          

   3HUFHQW'LVWULEXWLRQ                                                                    


   'HWDLOV
      8QVHFXUHGIURP6FKHGXOH'                                                                                  

      8QVHFXUHGIURP6FKHGXOH(                                                           

      8QVHFXUHGIURP6FKHGXOH)                                                     

      (VWLPDWHG&KDSWHU$GPLQLVWUDWLYH([SHQVHV
          7UXVWHH&RPSHQVDWLRQRQ                                   

          $GG O7UXVWHH&RVWDVRI)HH                                            

          $GGLWLRQDO$GPLQ([SHQVH                                                        

          7RWDO(VWLPDWHG$GPLQ([SHQVH                                               




6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                                                     %HVW&DVH%DQNUXSWF\
                     20-31055-hcm
                  20-31055-hcm     Doc#97-2
                                Doc#114-1    Filed
                                          Filed    03/19/21
                                                 04/30/21    Entered
                                                          Entered    03/19/21
                                                                   04/30/21   18:06:01
                                                                            18:04:35   Exhibit Order
                                                                                     Proposed  Pg 1 ofPg
                                                                                                       3 35
                                                       EXHIBIT B
                                                            of 44
                                       In Re: Double H Transportation, LLC
                                       USBC-WDTX Case No. 20-31055-HCM
     2020-2021 Cash Flow Statement (October 2020 to January 2021)
     Beginning Period                                               10/1/2020     11/1/2020     12/1/2020      1/1/2021
     End Period                                                    10/31/2020    11/30/2020    12/31/2020     1/31/2021
     Year                                                                2020          2020          2020          2021
     Income
 1   Truck 0723 Earnings                                           $19,483.93    $22,438.28    $19,580.73     $16,535.39
 2   Total Income                                                  $19,483.93    $22,438.28    $19,580.73     $16,535.39
 3
 4   Expenses
 5   Advertising and Promotion                                            -             -             -             -
 6   Contractor Labor                                               (1,008.55)    (1,596.50)    (1,376.50)      (868.00)
 7   Drug Screens                                                      (37.00)          -             -             -
 8   MVR                                                                  -             -             -             -
 9   Medical Card                                                         -             -             -             -
10   Fee Expense                                                          -             -             -             -
11   Fuel                                                           (4,505.59)    (4,631.16)    (3,155.61)    (4,601.45)
12   Other Taxes                                                        (5.51)      (294.42)          -          (60.00)
13   Inspections                                                          -             -             -             -
14   Insurance (Truck and Trailer)                                    (911.65)    (3,599.39)    (2,805.32)    (1,420.28)
15   Meals and Entertainment                                          (179.89)       (22.51)       (59.38)      (158.18)
16   Office/Parking Rent                                                  -         (230.00)      (230.00)      (230.00)
17   Payroll Taxes                                                    (804.00)    (1,096.80)      (926.40)      (932.68)
18   Payroll - Hector Hernandez                                     (3,502.00)    (3,502.00)    (3,502.00)    (4,359.50)
19   Payroll - Yadira Hernandez                                       (554.10)      (738.80)      (738.80)      (923.50)
20   Company Healthcare Plan                                              -             -             -             -
21   Repairs and Maintenance                                        (2,541.87)    (3,000.21)    (1,660.29)      (650.73)
22   U.S. Department of Transportation - FMCSA                            -             -         (168.00)      (154.00)
23   Tags and Permits                                               (1,650.08)          -             -          (10.00)
24   Supplies                                                         (444.78)      (228.15)      (301.04)      (267.87)
25   Telephone Expense                                                (153.79)      (307.60)      (490.49)      (123.80)


                                                               1
                      20-31055-hcm
                   20-31055-hcm     Doc#97-2
                                 Doc#114-1    Filed
                                           Filed    03/19/21
                                                  04/30/21    Entered
                                                           Entered    03/19/21
                                                                    04/30/21   18:06:01
                                                                             18:04:35   Exhibit Order
                                                                                      Proposed  Pg 2 ofPg
                                                                                                        3 36
                                                        EXHIBIT B
                                                             of 44
                                         In Re: Double H Transportation, LLC
                                         USBC-WDTX Case No. 20-31055-HCM
26   Office Expense                                                       (111.94)     (155.05)     (193.39)     (173.90)
27   Tolls and Scales                                                      (48.00)     (126.64)      (60.15)     (110.65)
28   Travel Expense                                                           -            -            -            -
29   FNB Financial                                                            -      (1,800.00)   (1,800.00)   (1,800.00)
30   Financial Pacific Leasing                                            (348.00)     (348.00)         -        (348.00)
31   Internal Revenue Service                                                 -            -            -            -
32   U.S. Trustee Quarterly Fees (19-31830)                                   -            -            -            -
33   ACE Card Express                                                         -            -            -            -
34   Alfredo Campos                                                           -            -            -            -
35   Barri Financial Group                                                    -            -            -            -
36   Cedar Advance LLC                                                        -            -            -            -
37   Christian Rodriguez                                                      -            -            -            -
38   Complete Payment Recovery Services, Inc.                                 -            -            -            -
39   Element Transportation, LLC - 2013 Peterbilt 579 -Surrendered            -            -            -            -
40   ENG Commercial Finance - 2017 Kenworth T660 -Surrendered                 -            -            -            -
41   ENG Commercial Finance - 2018 Kenworth T680 -Surrendered                 -            -            -            -
42   Fleet One                                                                -            -            -            -
43   Fox Capital 2 Group                                                      -            -            -            -
44   Goodyear                                                                 -            -            -            -
45   Love's Travel Stops                                                      -            -            -            -
46   Luz Adriana Warden                                                       -            -            -            -
47   Melek                                                                    -            -            -            -
48   MHC Financial Services - 2018 Kenworth T680 -Surrendered                 -            -            -            -
49   PACCAR Financial Corp. - 2015 Peterbilt 579 -Surrendered                 -            -            -            -
50   Pilot                                                                    -            -            -            -
51   Platinum Rapid Funding Group                                             -            -            -            -
52   PLS Financial Services                                                   -            -            -            -
53   Queen Funding LLC                                                        -            -            -            -
54   Complete Business Solutions - Quick Spot Funding                         -            -            -            -
55   R & A Trucking Inc. - 2008 Utility Reefer Trailer -Surrendered           -            -            -            -
56   Rapid Cash                                                               -            -            -            -
57   Sprint                                                                   -            -            -            -

                                                                      2
                     20-31055-hcm
                  20-31055-hcm     Doc#97-2
                                Doc#114-1    Filed
                                          Filed    03/19/21
                                                 04/30/21    Entered
                                                          Entered    03/19/21
                                                                   04/30/21   18:06:01
                                                                            18:04:35   Exhibit Order
                                                                                     Proposed  Pg 3 ofPg
                                                                                                       3 37
                                                       EXHIBIT B
                                                            of 44
                                       In Re: Double H Transportation, LLC
                                       USBC-WDTX Case No. 20-31055-HCM
58   TD Auto Finance - 2018 Ford F150 Raptor -Surrendered                 -             -              -             -
59   Verizon                                                              -             -              -             -
60   Past-Due Tolls                                                       -             -              -             -
61   Subchapter V Trustee Fees                                            -             -              -             -
62   Chapter 11 Legal Fees and Costs                                      -             -              -             -
63   Total Expenses                                                (16,806.75)   (21,677.23)    (17,467.37)   (17,192.54)
64   EBITDA                                                         $2,677.18       $761.05      $2,113.36      ($657.15)
65   Total Cash Flows                                               $2,677.18       $761.05      $2,113.36      ($657.15)
66   Carryforward                                                   $6,943.54     $9,620.72    $10,381.77     $12,495.13
67   Net Disposable Income                                          $9,620.72    $10,381.77    $12,495.13     $11,837.98




                                                               3
                                 20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 38
                                    20-31055-hcm Doc#97-3 Filed 03/19/21 ofEntered
                                                                            44     03/19/21 18:06:01 Exhibit Pg 1 of 6
                                                              EXHIBIT C
                                                  In Re: Double H Transportation, LLC
                                                  USBC-WDTX Case No. 20-31055-HCM

     Plan Payment Projections (2021-2026)
     Beginning Period                                                  2/1/2021      1/1/2022      1/1/2023      1/1/2024      1/1/2025      1/1/2026
     End Period                                                      12/31/2021    12/31/2022    12/31/2023    12/31/2024    12/31/2025     5/31/2026
     Year                                                                  2021          2022          2023          2024          2025          2026
     Income
1    Truck 0723 Earnings                                            $233,500.00    $252,500.00   $252,500.00   $252,500.00   $252,500.00   $101,500.00
2    Total Income                                                   $233,500.00    $252,500.00   $252,500.00   $252,500.00   $252,500.00   $101,500.00
3
4    Expenses
5    Advertising and Promotion                                           (75.00)       (75.00)       (75.00)       (75.00)       (75.00)       (75.00)
6    Contract Labor                                                  (12,100.00)   (13,200.00)   (13,200.00)   (13,200.00)   (13,200.00)    (5,500.00)
7    Drug Screens                                                       (148.00)      (148.00)      (148.00)      (148.00)      (148.00)       (37.00)
8    MVR                                                                      --            --            --            --            --            --
9    Medical Card                                                             --       (50.00)            --       (50.00)            --       (50.00)
10   Quick Pay Fee Expense (3%)                                       (7,260.00)    (7,920.00)    (7,920.00)    (7,920.00)    (7,920.00)    (3,300.00)
11   Broker Fee Expense                                               (7,040.00)    (7,680.00)    (7,680.00)    (7,680.00)    (7,680.00)    (3,200.00)
12   Fuel                                                            (59,400.00)   (64,800.00)   (64,800.00)   (64,800.00)   (64,800.00)   (27,000.00)
13   Other Taxes                                                      (1,400.00)    (1,400.00)    (1,400.00)    (1,400.00)    (1,400.00)      (350.00)
14   Inspections                                                         (82.00)       (82.00)       (82.00)       (82.00)       (82.00)       (82.00)
15   Insurance (Truck and Trailer)                                   (23,287.00)   (25,404.00)   (25,404.00)   (25,404.00)   (25,404.00)   (10,585.00)
16   Meals and Entertainment                                          (1,100.00)    (1,200.00)    (1,200.00)    (1,200.00)    (1,200.00)      (500.00)
17   Office/Parking Rent                                                (770.00)      (840.00)      (840.00)      (840.00)      (840.00)      (350.00)
18   Payroll Taxes                                                    (4,406.40)    (4,773.60)    (4,773.60)    (4,773.60)    (4,773.60)    (2,019.60)
19   Payroll - Hector Hernandez                                      (38,500.00)   (42,000.00)   (42,000.00)   (42,000.00)   (42,000.00)   (17,500.00)
20   Payroll - Yadira Hernandez                                       (8,800.00)    (9,600.00)    (9,600.00)    (9,600.00)    (9,600.00)    (4,000.00)
21   Company Healthcare Plan                                                  --            --            --            --            --            --
22   Repairs and Maintenance                                         (22,000.00)   (24,000.00)   (24,000.00)   (24,000.00)   (24,000.00)   (10,000.00)
23   Tags and Permits                                                 (1,450.00)    (1,450.00)    (1,450.00)    (1,450.00)    (1,450.00)    (1,450.00)
24   Supplies                                                         (1,100.00)    (1,200.00)    (1,200.00)    (1,200.00)    (1,200.00)      (500.00)
25   Telephone Expense                                                (3,410.00)    (3,720.00)    (3,720.00)    (3,720.00)    (3,720.00)    (1,550.00)
26   Office Expense                                                   (1,100.00)    (1,200.00)    (1,200.00)    (1,200.00)    (1,200.00)      (500.00)
27   Tolls and Scales                                                 (2,200.00)    (2,400.00)    (2,400.00)    (2,400.00)    (2,400.00)    (1,000.00)
28   Travel Expense                                                     (100.00)      (100.00)      (100.00)      (100.00)      (100.00)      (100.00)
29



                                                                           1
                                 20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 39
                                    20-31055-hcm Doc#97-3 Filed 03/19/21 ofEntered
                                                                            44     03/19/21 18:06:01 Exhibit Pg 2 of 6
                                                                 EXHIBIT C
                                                     In Re: Double H Transportation, LLC
                                                     USBC-WDTX Case No. 20-31055-HCM

30   Secured Claims
31   FNB Financial                                                    (20,200.00)   (24,400.00)   (26,062.50)   (24,375.00)   (20,312.50)           --
32   Financial Pacific Leasing                                         (3,828.00)    (4,176.00)            --            --            --           --
33   Internal Revenue Service (Priority Unsecured)                     (3,492.58)    (5,987.28)    (5,987.28)    (5,987.28)    (5,987.28)   (2,494.70)
34
35   Administrative Claims
36   Subchapter V Trustee Fees                                           (350.00)      (600.00)      (600.00)      (600.00)      (600.00)     (250.00)
37   Chapter 11 Legal Fees and Costs                                   (3,500.00)    (6,000.00)    (6,000.00)    (6,000.00)    (6,000.00)   (2,500.00)
38
39   Unsecured Claims - Non-Priority
40   ACE Card Express                                                           -          -             -             -             -            -
41   Alfredo Campos                                                             -          -             -             -             -            -
42   Barri Financial Group                                                      -          -             -             -             -            -
43   Cedar Advance LLC                                                          -          -             -             -             -            -
44   Christian Rodriguez                                                        -          -             -             -             -            -
45   Complete Payment Recovery Services, Inc.                                   -          -             -             -             -            -
46   Element Transportation, LLC - 2013 Peterbilt 579 -Surrendered              -          -             -             -             -            -
47   ENG Commercial Finance - 2017 Kenworth T660 -Surrendered                   -          -             -             -             -            -
48   ENG Commercial Finance - 2018 Kenworth T680 -Surrendered                   -          -             -             -             -            -
49   Fleet One                                                                  -          -             -             -             -            -
50   Fox Capital 2 Group                                                        -          -             -             -             -            -
51   Goodyear                                                                   -          -             -             -             -            -
52   Internal Revenue Service (Unsecured Amount)                                -          -             -             -             -            -
53   Love's Travel Stops                                                        -          -             -             -             -            -
54   Luz Adriana Warden                                                         -          -             -             -             -            -
55   Melek                                                                      -          -             -             -             -            -
56   MHC Financial - 2018 Kenworth T680 -Surrendered                            -          -             -             -             -            -
57   PACCAR Financial Corp. - 2015 Peterbilt 579 -Surrendered                   -          -             -             -             -            -
58   Pilot                                                                      -          -             -             -             -            -
59   Platinum Rapid Funding Group                                               -          -             -             -             -            -
60   PLS Financial Services                                                     -          -             -             -             -            -
61   Queen Funding LLC                                                          -          -             -             -             -            -
62   Complete Business Solutions - Quick Spot Funding                           -          -             -             -             -            -
63   R & A Trucking Inc. - 2008 Utility Reefer Trailer -Surrendered             -          -             -             -             -            -
64   Rapid Cash                                                                 -          -             -             -             -            -
65   Sprint                                                                     -          -             -             -             -            -


                                                                            2
                                20-31055-hcm Doc#114-1 Filed 04/30/21 Entered 04/30/21 18:04:35 Proposed Order Pg 40
                                   20-31055-hcm Doc#97-3 Filed 03/19/21 ofEntered
                                                                           44     03/19/21 18:06:01 Exhibit Pg 3 of 6
                                                               EXHIBIT C
                                                   In Re: Double H Transportation, LLC
                                                   USBC-WDTX Case No. 20-31055-HCM

66   TD Auto Finance - 2018 Ford F150 Raptor -Surrendered                  -             -             -               -               -              -
67   U.S. Department of Transportation - FMCSA                             -             -             -               -               -              -
68   U.S. Trustee Quarterly Fees (19-31830)                                -             -             -               -               -              -
69   Verizon                                                               -             -             -               -               -              -
70   Past-Due Tolls                                                        -             -             -               -               -              -
71   NYS Thruway Authority                                                 -             -             -               -               -              -
72   New Jersey Turnpike Authority                                         -             -             -               -               -              -
73   Total Expenses                                               ($227,098.98) ($254,405.88) ($251,842.38)   ($250,204.88)   ($246,092.38)   ($94,893.30)
74   EBITDA                                                           $6,401.02   ($1,905.88)      $657.62       $2,295.12        $6,407.62      $6,606.70
75   Total Cash Flows                                                 $6,401.02   ($1,905.88)      $657.62       $2,295.12        $6,407.62      $6,606.70
76   Carryforward                                                   $11,837.98     $18,239.00    $16,333.12      $16,990.74      $19,285.86     $25,693.48
77   Net Disposable Income                                           $18,239.00    $16,333.12    $16,990.74      $19,285.86      $25,693.48     $32,300.18




                                                                         3
                                      20-31055-hcm
                                   20-31055-hcm     Doc#97-3
                                                 Doc#114-1    Filed
                                                           Filed    03/19/21
                                                                  04/30/21    Entered
                                                                           Entered    03/19/21
                                                                                    04/30/21   18:06:01
                                                                                             18:04:35   Exhibit Order
                                                                                                      Proposed  Pg 4 ofPg
                                                                                                                        6 41
                                                                             of 44
                                                                         EXHIBIT B
                                                             In Re: Double H Transportation, LLC
                                                             USBC-WDTX Case No. 20-31055-HCM



     CLAIMS:
                                           POC                                Amount       Treatment              Basis
78   POC #1 - United States Trustee                                              $694.66    Allowed    Due - Paid in Plan - See Exhibit C -PPR-37
79   POC #2 - Pilot                                                             $525.29     Allowed    Due - Paid in Plan - See Exhibit C -PPR-60
80   POC #3 - Bank Capital Services, LLC d/b/a F.N.B. Equipment Finance      $122,015.42    Allowed    Due - Paid in Plan - See Exhibit C -PPR-31
81   POC #4 - PACCAR Financial (Surrendered 2015 Peterbilt 579)               $54,135.22    Allowed    Due - Paid in Plan - See Exhibit C -PPR-59
82   POC #5 - Complete Business Solutions Group, Inc. (Quick Spot Funding)   $23,566.80    Unallowed   Order Granting Objection To CLAIM#5 was filed 02/19/2021 (DOC#87)
83   POC #6 - U.S. Department of Transportation - FMCSA                        $3,710.00    Allowed    Due - Paid in Plan - See Exhibit C -PPR-40
84   POC #7 - MHC Financial Services                                          $87,883.49    Allowed    Due - Paid in Plan - See Exhibit C -PPR-58
85   POC #8 - Internal Revenue Service (AMENDED)                              $38,364.85    Allowed    Due - Paid in Plan - See Exhibit C -PPR-33 and PPR-36
86   POC #9 - Financial Pacific Leasing, Inc.                                  $8,352.00    Allowed    Due - Paid in Plan - See Exhibit C -PPR-32
87   POC #10 - NYS Thruway Authority                                            $314.50    Unallowed   Proof of Claim filed Late
88   POC #11 - New Jersey Turnpike Authority                                    $774.35    Unallowed   Proof of Claim filed Late




                                                                                      4
                                              20-31055-hcm
                                           20-31055-hcm     Doc#97-3
                                                         Doc#114-1    Filed
                                                                   Filed    03/19/21
                                                                          04/30/21    Entered
                                                                                   Entered    03/19/21
                                                                                            04/30/21   18:06:01
                                                                                                     18:04:35   Exhibit Order
                                                                                                              Proposed  Pg 5 ofPg
                                                                                                                                6 42
                                                                                     of 44
                                                                                EXHIBIT C
                                                                    In Re: Double H Transportation, LLC
                                                                    USBC-WDTX Case No. 20-31055-HCM
                                          Creditor                              Amount       Treatment              Basis
 89   ACE Card Express (trade debt - returned check)                             $2,965.00    Allowed    No POC Filed - Paid in Plan - PPR-43
 90   Alfredo Campos (unsecured loan)                                           $35,000.00    Allowed    No POC Filed - Paid in Plan - PPR-44
 91   Barri Financial Group (trade debt - returned check)                        $1,380.00    Allowed    No POC Filed - Paid in Plan - PPR-45
 92   Cedar Advance LLC                                                         $28,366.00   Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
 93   Christian Rodriguez (unsecured loan)                                       $5,000.00    Allowed    No POC Filed - Paid in Plan - PPR-47
 94   Complete Payment Recovery Services, Inc. (trade debt - returned check)      $630.32     Allowed    No POC Filed - Paid in Plan - PPR-48
 95   Element Transportation, LLC (Surrendered 2013 Peterbilt 579)               unknown     Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
 96   ENG Commercial Finance (Surrendered 2017 Kenworth T660)                    unknown     Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
 97   ENG Commercial Finance (Surrendered 2018 Kenworth T680)                    unknown     Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
 98   U.S. Department of Transportation - Federal Motor Carrier Safety Admin.    $3,710.00    Allowed    No POC Filed - Paid in Plan - PPR-40
 99   Fleet One                                                                  $9,998.72    Allowed    No POC Filed - Paid in Plan - PPR-52
100   Fox Capital 2 Group                                                       $13,124.00   Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
101   Goodyear                                                                   $8,427.73    Allowed    No POC Filed - Paid in Plan - PPR-54
102   Love's Travel Stops                                                       $18,509.17    Allowed    No POC Filed - Paid in Plan - PPR-55
103   Luz Adriana Warden                                                          $675.00     Allowed    No POC Filed - Paid in Plan - PPR-56
104   Melek (trade debt - returned check)                                        $1,350.00   Unallowed   No POC Filed - As per Melek No Amounts Due
105   Platinum Rapid Funding Group                                              $78,518.58   Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
106   PLS Financial Services (trade debt - returned check)                       $7,000.00    Allowed    No POC Filed - Paid in Plan - PPR-62
107   Queen Funding LLC                                                         $29,724.50   Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
108   R & A Trucking Inc. (Surrendered 2008 Utility Reefer Trailer)             $16,900.00    Allowed    No POC Filed - Paid in Plan - PPR-65
109   Rapid Cash (trade debt - returned check)                                   $2,990.00    Allowed    No POC Filed - Paid in Plan - PPR-66
110   Sprint                                                                      $571.60     Allowed    No POC Filed - Paid in Plan - PPR-67
111   TD Auto Finance (Surrendered 2018 Ford F150 Raptor)                        unknown     Unallowed   No POC Filed - Listed as Unsecured in Schedule E/F -Contingent, Unliquidated, & Disputed
112   Verizon                                                                    $3,234.95    Allowed    No POC Filed - Paid in Plan - PPR-69

      Past-Due Tolls:
113   CCRMA Toll Processing Services - Texas Toll Fees                             $18.66     Allowed    No POC Filed - Paid in Plan*
114   Commonwealth of Massachusetts - Massachusetts Toll Fees                      $35.25     Allowed    No POC Filed - Paid in Plan*
115   Delaware Department of Transportation - Delaware Toll Fees (4721)            $59.00     Allowed    No POC Filed - Paid in Plan*
116   Delaware Department of Transportation - Delaware Toll Fees (5721)            $59.00     Allowed    No POC Filed - Paid in Plan*
117   Express Toll - Colorado Toll Fees (8493)                                     $62.85     Allowed    No POC Filed - Paid in Plan*
118   Express Toll - Colorado Toll Fees (0813)                                    $392.75     Allowed    No POC Filed - Paid in Plan*




                                                                                         5
                                             20-31055-hcm
                                          20-31055-hcm     Doc#97-3
                                                        Doc#114-1    Filed
                                                                  Filed    03/19/21
                                                                         04/30/21    Entered
                                                                                  Entered    03/19/21
                                                                                           04/30/21   18:06:01
                                                                                                    18:04:35   Exhibit Order
                                                                                                             Proposed  Pg 6 ofPg
                                                                                                                               6 43
                                                                                    of 44
                                                                        EXHIBIT C
                                                        In Re: Salvador Loera Lara and Bertha Loera
                                                           USBC-WDTX Case No. 19-31817-HCM
119   Express Toll - Colorado Toll Fees (1554)                                   $119.30   Allowed   No POC Filed - Paid in Plan*
120   Express Toll - Colorado Toll Fees (5710)                                   $128.85   Allowed   No POC Filed - Paid in Plan*
121   Express Toll - Colorado Toll Fees (4125)                                   $196.00   Allowed   No POC Filed - Paid in Plan*
122   Express Toll - Colorado Toll Fees (2205)                                    $62.85   Allowed   No POC Filed - Paid in Plan*
123   Express Toll - Colorado Toll Fees (2181)                                    $98.65   Allowed   No POC Filed - Paid in Plan*
124   FDOT - Florida Toll Fees (8707)                                             $23.72   Allowed   No POC Filed - Paid in Plan*
125   FDOT - Florida Toll Fees (4694)                                             $45.39   Allowed   No POC Filed - Paid in Plan*
126   HCTRA - Violations (3416)                                                   $43.00   Allowed   No POC Filed - Paid in Plan*
127   HCTRA - Violations (7015)                                                   $60.00   Allowed   No POC Filed - Paid in Plan*
128   Kansas Turnpike Authority (1594)                                           $104.26   Allowed   No POC Filed - Paid in Plan*
129   Kansas Turnpike Authority (9168)                                            $52.13   Allowed   No POC Filed - Paid in Plan*
130   Maryland Transportation Authority (5194)                                    $46.71   Allowed   No POC Filed - Paid in Plan*
131   Maryland Transportation Authority (0001)                                   $113.00   Allowed   No POC Filed - Paid in Plan*
132   Maryland Transportation Authority (5538)                                    $99.00   Allowed   No POC Filed - Paid in Plan*
133   NC Quick Pass                                                               $55.16   Allowed   No POC Filed - Paid in Plan*
134   NJ E-Zpass (8474)                                                           $23.75   Allowed   No POC Filed - Paid in Plan*
135   NJ E-Zpass (4454)                                                           $50.00   Allowed   No POC Filed - Paid in Plan*
136   NJ E-Zpass (4501)                                                           $74.95   Allowed   No POC Filed - Paid in Plan*
137   North Texas Tollway Authority (0303)                                        $45.52   Allowed   No POC Filed - Paid in Plan*
138   North Texas Tollway Authority (7515)                                       $111.94   Allowed   No POC Filed - Paid in Plan*
139   North Texas Tollway Authority (B136)                                        $16.24   Allowed   No POC Filed - Paid in Plan*
140   North Texas Tollway Authority (C694)                                        $40.70   Allowed   No POC Filed - Paid in Plan*
141   North Texas Tollway Authority (7964)                                        $61.04   Allowed   No POC Filed - Paid in Plan*
142   North Texas Tollway Authority (5954)                                       $316.74   Allowed   No POC Filed - Paid in Plan*
143   Oklahoma Turnpike Authority                                                 $25.00   Allowed   No POC Filed - Paid in Plan*
144   Pennsylvania Turnpike Commission (9287)                                     $86.30   Allowed   No POC Filed - Paid in Plan*
145   Pennsylvania Turnpike Commission (2706)                                     $61.40   Allowed   No POC Filed - Paid in Plan*
146   Professional Account Management, LLC                                       $183.60   Allowed   No POC Filed - Paid in Plan*
147   RiverLink                                                                   $72.30   Allowed   No POC Filed - Paid in Plan*
148   Southern Connector Service Center                                           $62.00   Allowed   No POC Filed - Paid in Plan*
149   TxTag (0430)                                                                $15.45   Allowed   No POC Filed - Paid in Plan*
150   TxTag (2654)                                                                $15.59   Allowed   No POC Filed - Paid in Plan*
151   TxTag (0746)                                                                $41.36   Allowed   No POC Filed - Paid in Plan*
      * All combined and Paid in Plan - PPR-70




                                                                                      6
   20-31055-hcm
20-31055-hcm     Doc#97-4
              Doc#114-1    Filed
                        Filed    03/19/21
                               04/30/21    Entered
                                        Entered    03/19/21
                                                 04/30/21   18:06:01
                                                          18:04:35   Exhibit Order
                                                                   Proposed  Pg 1 ofPg
                                                                                     1 44
                                          of 44
                                  (;+,%,7'
